      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 1 of 105

                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT


GARRET AND RALPH SITTS, et al.,


                 PLAINTIFFS,           Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                             EXHIBIT B
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 2 of 105




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT

 VICTOR BARRICK, LOGAN BOWER,                        )
 MARK AND DWIGHT BRANDENBURG,                        )
 THOMAS CLARK, GERRY DELONG,                         )
 MARK AND BARBARA DULKIS, GLEN                       )
 EAVES, RICHARD GANTNER, STEFAN                      )
 AND CINDY GIEGER, SCOTT AND GAIL                    )
 HYMERS, RANDY AND LYNETTE INMAN,                    )
 FRANK AND JOHN LAMPORT, RUSSELL                     )
 AND DIANE MAXWELL, WALT MOORE,                      )
 MICHAEL NISSLY, CALVIN ROES,                        )
 BRADLEY ROHRER, DONALD T. AND                       )
 DONALD M. SMITH, KEN AND JUDY                       )
 TOMPKINS, and MARK AND ERIC VISSER,                 )
                                                     )
               Plaintiffs,                           )
                                                     )
        v.                                           )
                                                     )
 DAIRY FARMERS OF AMERICA, INC., and                 ) Case No. 2:16-cv-00287
 DAIRY MARKETING SERVICES, LLC,                      )
                                                     )
               Defendants.                           )



                                     JURY CHARGE
Members of the Jury:
       Now that you have heard the evidence and the arguments, it is my duty to instruct
you on the law. It is your duty to accept these instructions of law and apply them to the
facts as you determine them. You are not to single out one instruction alone as stating the
law, but must consider the instructions as a whole. You are not to be concerned with the
wisdom of any rule of law stated by the court. Regardless of any opinion you may have
as to what the law is or ought to be, it would be a violation of your sworn duty to base a
verdict upon any view of the law other than that given in the instructions of the court, just
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 3 of 105




as it would also be a violation of your sworn duty, as judges of the facts, to base a verdict
upon anything other than the evidence presented during the trial.
       The lawyers may have referred to some of the rules of law in their arguments. If
any difference appears between the law as stated by the lawyers and the law as stated by
the court in these instructions, you must follow the court’s instructions.
       Our judicial system requires you to carefully and impartially consider all of the
evidence, follow the law, and reach a just verdict, regardless of the consequences.
          JURORS AS FINDERS OF FACT/RULINGS OF THE COURT
       You and you alone are the triers of the facts. Each of you, as jurors, must
determine the facts for yourselves in reaching a verdict. By the rulings which I made
during the course of the trial, I did not intend to indicate to you or to express my own
views about this case.
                               SYMPATHY/PREJUDICE
       Neither sympathy nor prejudice, for or against the parties, or any other person
involved with this case, should influence you in any manner in reaching your verdict.
Your deliberations should be well-reasoned and impartial.
                                  IMPORTANT CASE
       This is an important case to the parties and the court. You should give it serious
and fair consideration.
      ARGUMENTS/STATEMENTS/OBJECTIONS OF THE ATTORNEYS
       The opening statements and closing arguments of the attorneys, their questions
and objections, and all other statements that they made during the course of the trial are
not evidence. The attorneys have a duty to object to evidence that they believe is not
admissible. You may not hold it against either side if any attorney feels it is necessary to
make an objection.
                               NUMBER OF WITNESSES




                                              2
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 4 of 105




       The fact that one side may have called more witnesses than the other side is of no
significance. Your task is to evaluate the credibility of the witnesses and to weigh all of the
evidence.


                                 EVIDENCE IN THE CASE
       The evidence in this case consists of the sworn testimony of the witnesses and the
exhibits admitted into evidence, regardless of which party presented the evidence, and any
evidence of which the court took judicial notice. Any evidence to which an objection was
sustained or stricken by the court must be disregarded.
                   EVIDENCE – DIRECT OR CIRCUMSTANTIAL
       There are two types of evidence from which you may find the facts of this case:
direct and circumstantial evidence. Direct evidence is the testimony of someone who
asserts actual knowledge of a fact, such as an eyewitness or the exhibits in the trial.
Circumstantial evidence is proof of a chain of facts and circumstances tending to prove or
disprove an issue in the case.
       For example, if a witness were to testify that he or she had seen cows in a field, that
would be an example of direct evidence that there were cows in a field. On the other hand,
if a witness were to testify that he or she had seen fresh cow tracks in the field, that would
be an example of circumstantial evidence that there had been cows in the field.
       The law does not require a party to prove its claims or defenses by direct evidence
alone, that is, by testimony of an eyewitness. One or more of the essential elements, or all
of the essential elements, may be established by reasonable inference from other facts that
are established by direct testimony. Circumstantial evidence may alone be sufficient to
prove a claim or defense.
       The law makes no distinction between the weight to be given to direct or
circumstantial evidence. Nor is a greater degree of certainty required of circumstantial
evidence than of direct evidence. You should consider all the evidence in the case and give
it such weight as you think it deserves.



                                               3
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 5 of 105




                             CREDIBILITY OF WITNESSES
       You are the sole judges of the credibility of the witnesses, and the weight to give
their testimony is up to you. In considering the testimony of any witness, you may take into
account his or her ability and opportunity to observe; his or her demeanor while testifying;
any interest or bias he or she may have; and the reasonableness of his or her testimony,
considered in light of all of the evidence in the case. Consider also any relation each
witness may bear to either side of the case, any bias or prejudice, the manner in which each
witness might be affected by the verdict, and the extent to which, if at all, each witness is
either supported or contradicted by other evidence in the case.
       Inconsistencies or discrepancies in the testimony of a witness, or between the
testimony of different witnesses, may or may not cause you to discredit a witness’s
testimony. Two or more persons witnessing an incident or transaction may see or hear it
differently. It is your duty to reconcile conflicting testimony if you can do so.
       In weighing the effect of a discrepancy, consider whether it pertains to a matter of
importance or to an unimportant detail, and whether the discrepancy results from innocent
error or intentional falsehood.
       You may give the testimony of each witness such weight, if any, you think it
deserves. You may believe all of the testimony of any witness, you may believe it in part
and disbelieve it in part, or you may reject it altogether. You do not have to accept the
testimony of any witness, even if it is uncontradicted. It is for you to say what you will
believe and what you will disbelieve.
                                  EXPERT WITNESSES
       You have heard evidence from witnesses who are known as expert witnesses. An
expert witness is a person who has special knowledge, experience, training, or education in
his or her profession or area of study. Because of this expertise, an expert witness may
offer an opinion about one or more of the issues in the case. In evaluating their testimony,
you should evaluate their credibility and statements just as you would with any other
witness. You should also evaluate whether the expert witness’s opinion is supported by the



                                               4
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 6 of 105




facts that have been proved, and whether the opinion is supported by the witness’s
knowledge, experience, training, or education. You are not required to give the testimony
of an expert witness any greater weight than you believe it deserves just because the
witness has been referred to as an expert.




                            INTEREST IN THE OUTCOME
       As a general matter, in evaluating the credibility of each witness, you should take
into account any evidence that the witness who testified may benefit in some way from
the outcome of this case. Such an interest may create a motive to testify falsely and may
sway the witness to testify in a way that advances his or her own interests. Therefore, if
you find that any witness whose testimony you are considering has an interest in the
outcome of this trial, then you should bear that factor in mind when evaluating the
credibility of his or her testimony and accept it only with great care.
       This is not to suggest that any witness who has an interest in the outcome of a case
will testify falsely. It is for you to decide to what extent, if at all, the witness’s interest
has affected or colored his or her testimony.
                       PRIOR INCONSISTENT STATEMENTS
              You may find that a witness has made statements outside of this trial that
are inconsistent with the statements that the witness gave here. You may consider the
out-of-court statements not made under oath only to determine the credibility of the
witness and not as evidence of any facts contained in the statements. As to out-of-court
statements that were made under oath, such as statements made in prior testimony, you
may consider them for all purposes, including for the truth of the facts contained therein.
         SPECIALIZED KNOWLEDGE AND EXPERIENCE OF JURORS
       In deliberating upon your verdict, you are not expected to put aside your common
sense or your own observations or experience of the general affairs of life. However, a juror
having special knowledge of a subject may neither state this knowledge to fellow jurors nor



                                                5
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 7 of 105




act upon it himself or herself in arriving at a verdict. You must not tell your fellow jurors
about matters which are based on special knowledge concerning an issue in the case that
did not come from the evidence received in the courtroom.
                       PREPONDERANCE OF THE EVIDENCE
       To “establish by a preponderance of the evidence” means to prove that something is
more likely than not. In other words, a preponderance of the evidence means such evidence
that, when considered and compared with that opposed to it, has more persuasive force, and
produces in your minds a belief that what is sought to be proved is more likely true than not
true. A preponderance of the evidence means the greater weight of the evidence. In
determining whether a fact, claim, or defense has been proven by a preponderance of the
evidence, you may consider the testimony of witnesses, regardless of who may have called
them, and the exhibits in evidence, and the stipulations, regardless of who may have
produced or introduced them. No proof of absolute certainty is required.
         INSTRUCTIONS ON THE SUBSTANTIVE LAW OF THE CASE
       Having explained the general guidelines by which you will evaluate the evidence
in this case, I will now instruct you with regard to the law that is applicable to your
determinations in this case.
                       PLAINTIFFS’ THEORY OF THE CASE
       In this case, each Plaintiff alleges claims against Defendants under a federal
antitrust statute called the Sherman Act. The purpose of the Sherman Act is to preserve
free competition in the marketplace. I will now briefly walk through Plaintiffs’ theory of
the case. I want to be clear, however, that there are two sides to the story. And I am not
endorsing one side’s view of the case over the other. It is your job—and yours alone—to
judge the facts of the case and decide whom you believe. The Court is providing this
overview only so that you have a better understanding of where certain evidence and
factual disputes fit within the law as I am giving it to you.
       Plaintiffs’ theory of the case is that cooperatives and processors compete for
farmers’ raw milk, and this competition benefits farmers because it can lead to higher pay



                                              6
         Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 8 of 105




prices for farmers. Plaintiffs claim that Defendants, who operate as both a cooperative
and milk processor, sought to restrict this competition to gain control over the milk
supply in Order 1, obtain monopsony power (i.e., buyer sidebuyer-side market power),
and suppress one small component of the price paid to farmers for raw milk., known as
the “over order premium.” Plaintiffs’ theory is that the Defendants suppressed this
small component of raw milk prices to benefit their milk processing operations.1 In other
words, DFA’s processing operations buy raw milk to make their products (pasteurized
milk, yogurt, ice cream, etc.) and would be more profitable when raw milk prices are
lower.
         Plaintiffs contend that Defendants engaged in three categories of anticompetitive
conduct to eliminate competition for raw milk and suppress the prices paid to farmers.
First, Plaintiffs claim that Defendants entered into agreements with other cooperatives
not to compete for farmers’ milk including: agreements not to solicit each other’s
members; and agreements to share farmer pay price information so that all farmers are
paid the same amount and have little incentive to switch cooperatives.
         Second, Plaintiffs contend that Defendants entered into agreements with other
processors not to compete for farmer’sfarmers’ milk. Plaintiffs claim that the
Defendants used full supply and outsourcing agreements to force farmers to have to
market through DMS or join DFA as a member in order to sell their milk to the
processing facilities. In addition, Plaintiffs assert that these agreements gave Defendants
control over both the prices paid to the independent farmers and access to the processors,
further strengthening their market power and restricting competition in Order 1. Plaintiffs
also claim that Defendants guaranteed the processors the lowest price for the milk
(through most favored nations provisions); and paid these processors “non-compete”
payments in exchange for not buying milk directly from farmers.


1
      See Expert Report of Einer R. Elhauge ¶¶ 247, 263, Table 4, Exhibit Z to Pls.’
Mem. in Opp’n to Defs.’ Mot. for Summ. J. (Oct. 3, 2018), ECF No. 102 (calculating
the average “mailbox price” to be $17.97 and the average farmer “premium” to be
$0.358, or approximately 2% of the average mailbox price).

                                             7
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 9 of 105




       Third, Plaintiffs claim that Defendants used their market power to coerce farmers
who were independent or belonged to other cooperatives to join DFA in order for them to
continue to have an outlet to sell their raw milk.
       It is Plaintiffs’ position that the operation of DMS (which Defendants used to
collectively market milk for multiple cooperatives and independent producers)
constitutes an unlawful restraint of trade. Plaintiffs’ theory is that common
marketing agencies like DMS are only permissible if each participant qualifies for
Capper Volstead immunities. Plaintiffs claimFinally, each Plaintiff contends that
DFA does not qualify for Capper Volstead immunitiesunder a statute known as the
Capper-Volstead Act because DFA does not operate for the mutual benefit of its
members as producers. Specifically, Plaintiffs claim that DFA management favors
growth of its commercial operations at the expense of farmer pay prices in order to
generate revenue that DFA management can use for purposes that are not beneficial to
dairy farmers and which are not disclosed to the farmer members.2



2
       DFA has proposed minor revisions to the instruction regarding “Plaintiffs’
Theory of the Case”, above, to avoid misleading and confusing the jury. First, it is
undisputed that plaintiffs’ theory relates only to the effect that DFA’s alleged
conduct on over-order premiums—which is only one component of the overall milk
price that dairy farmers receive. See Pls.’ Mem. in Opp’n to Defs.’ Mot. for Summ.
J. at 26-27, ECF No. 102. Indeed, it is uncontested that the majority of the milk
price is a regulated price. Second, it is uncontested that plaintiffs only challenge one
element of DFA’s Capper-Volstead Act eligibility. Sept. 1, 2020 Hr’g Tr.
243:11-244:6, ECF No. 311. Finally, plaintiffs’ contention that common marketing
agencies are permissible only if the participants enjoy Capper-Volstead Act
immunity is an inaccurate statement of the law that cannot be put to the jury;
indeed, non-agricultural entities routinely form and operate lawful joint ventures,
in a context wholly outside of the Capper Volstead Act, without violating the
antitrust laws. See generally Texaco v. Dagher, 547 U.S. 1, 7 (2006) (in the context of
a lawful joint venture, a restraint that is ancillary to the legitimate and competitive
purposes of the business association cannot be analyzed as a per se restraint); North
Am. Soccer League v. Nat’l Football League, 670 F.2d 1249, 1259 (2d Cir. 1982)
(“agreements between members of a joint venture . . . are subject to scrutiny under
the rules of reason”); Major League Baseball Props. v. Salvino, 542 F.3d 290, 336-38
(2d Cir. 2008) (Sotomayor, J, concurring) (explaining that that clubs’ joint decision

                                              8
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 10 of 105




      Defendants deny each of these allegations.
                     DEFENDANTS’ THEORY OF THE CASE
        [The Court tasked DFA with including this Instruction. Sept. 1, 2020 Hr’g
                           Tr. 339:18-340:9, ECF No. 311.]
      Defendants deny each Plaintiff’s allegations, including the allegation that
they conspired with anyone to suppress the premiums paid to farmers for raw milk
or to gain control over the milk supply in any market.
      DFA contends that it is a cooperative that is owned entirely by dairy farmers
and that those dairy farmer-owners govern the cooperative and direct and oversee
DFA’s strategic business decisions. The other cooperatives with whom DFA
allegedly conspired are also farmer-owned and farmer-run. It is DFA’s position that
it would make no economic sense for the farmers that own and run these other
cooperatives to conspire together to suppress any aspect of the amount of money
that their farmers all receive for their own milk, nor would it make any sense for


to license intellectual property exclusively through a single agent was not a
horizontal restraint of trade that should be evaluated per se, but rather, an ancillary
restraint to a legitimate joint venture that should be evaluated under the rule of
reason and adding that “to protect the efficiency-enhancing potential of joint
ventures and cooperatives, the rule of reason is the favored method of analysis for
these ventures, preventing courts from intervening before a full market analysis is
completed”) (citing Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752, 768
(1984) (recognizing that because joint ventures “hold the promise of increasing a
firm’s efficiency and enabling it to compete more effectively,” joint ventures are
presumptively legal and should normally be analyzed under a rule of reason)); see
also Med. Ctr. at Elizabeth Place v. Atrium Health Sys., 922 F.3d 713, 724-28 (6th Cir.
2019) (explaining that joint ventures are themselves evaluated under the rule of
reason due to their possibility for procompetitive efficiencies and observing that
restraints that are ancillary to the legitimate and competitive purposes of a joint
venture and may contribute to the success of the joint venture are inappropriate for
per se treatment). To the extent that plaintiffs argue that DMS is itself illegal, that
relies on a heavily disputed interpretation of the law—one that the Court has not
yet accepted—that cannot be put to the jury without risking severe confusion and
prejudice to DFA. Cf. Sept. 1, 2020 Hr’g Tr. 293:23-294:5, ECF No. 311; id. at
297:13-16, (rejecting plaintiffs’ attempt to characterize the legality of DFA’s
conduct).

                                           9
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 11 of 105




these other cooperatives or any dairy processor to conspire to give DFA sole control
over the milk supply in the Northeast or in Order 1.
      DFA contends that the over-order premiums farmers have received for their
milk have been determined, among other things, by the forces of supply and
demand, and not by any wrongful conduct by DFA, alone or through any
conspiracy. DFA further contends that its farmer-owners controlled the business
decisions to invest in DFA’s processing plants and to work together with other
cooperatives to achieve efficiencies in milk marketing, hauling, and other areas.
DFA contends that those decisions benefit all of DFA’s farmer-owners—and
especially its smallest farmer-owners—by ensuring that there is a home for their
milk, and by increasing farmers’ power to bargain for higher prices against large
processing customers. DFA contends that those decisions have kept those farmers’
milk checks higher than they otherwise would have been in the face of decreasing
consumer demand, increasing milk supply, and growing competitive pressures.
      DFA denies that it ever coerced any farmer to join it as a member. DFA
contends that, although supply and demand have put pressure on independent (and
all other) dairy farmers in the Northeast—and have caused recent decreases in raw
milk premiums—independent farmers continue to have options to sell their milk
other than joining DFA. DFA disputes that any Plaintiff in this case has proven a
relevant product or geographic market, and contends that these Plaintiffs, who are
spread over a large geographic area, cannot all be in the same relevant market.
      DFA further contends that it qualifies under a law known as the
Capper-Volstead Act. This law encourages farmers and cooperatives to work
together to process and market raw milk, and to make any necessary agreements
with other cooperatives to further that legitimate purpose. DFA contends that
working together with other cooperatives enables DFA to cut costs in the supply
chain, negotiate higher prices with processors, and make more money for farmers
in the Northeast.



                                         10
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 12 of 105




      DFA denies that any Plaintiff has been injured by anything supposedly
unlawful that DFA did. DFA also denies that any Plaintiff is entitled to damages.
                               PLAINTIFFS’ CLAIMS
      Each Plaintiff in this case alleges the same four claims against Defendants:
      (1)    conspiracy to restrain trade in violation of Section 1 of the Sherman Act;
      (2)    conspiracy to monopsonize in violation of Section 2 of the Sherman Act;
      (3)    monopsony in violation of Section 2 of the Sherman Act; and
      (4)    attempted monopsony in violation of Section 2 of the Sherman Act.
       I will first address Section 1 of the Sherman Act and Plaintiffs’ claims under
                                      that section.




            DFA’S CAPPER-VOLSTEAD ACT AFFIRMATIVE DEFENSE
        [The Court tasked DFA with redrafting this Instruction. Sept. 1, 2020 Hr’g
  Tr. 258:5-22, 268:2-24, ECF No. 311. Plaintiffs were permitted to proffer quotes
from cases they thought should be included. Id. at 273:16-18. DFA has incorporated
the concepts from plaintiffs’ suggestions that are legally accurate and/or relevant to
 the inquiry here, and includes the remaining portions of plaintiffs’ suggestions in
                            Ex. C, attached to this filing.]
      The Capper-Volstead Act is a federal law that permits agricultural
producers, including dairy farmers, to market, price, process, and sell their
products collectively without violating the federal antitrust laws, including the
Sherman Act.



                                           11
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 13 of 105




       In this case, the Capper-Volstead Act is a partial affirmative defense. The fact
that it is an affirmative defense means it is something that the defendant, rather
than the plaintiff, has the burden of proving. Here, that means that DFA has the
burden of proving, by a preponderance of the evidence, that it is a cooperative that
qualifies under the Capper-Volstead Act. There are four requirements that a
cooperative like DFA must meet in order to qualify as the type of entity entitled to
the antitrust protections afforded by the Capper-Volstead Act, only one of which is
contested.
       The four requirements are:
              First, the cooperative must limit its membership to persons engaged in
                the production of agricultural products (in this case, milk).
              Second, the cooperative must not deal in the products of non-members
                to an amount greater in value than such as are handled by it for
                members.
              Third, either (a) no member of the cooperative may be allowed more
                than one vote because of the amount of stock or membership capital he
                may own, or (b) the cooperative may not pay dividends on stock or
                membership capital in excess of 8% per annum.
              And fourth, a cooperative must be operated for the mutual benefit of
                the members thereof, as such producers.
       In conjunction with each other, these four requirements of the
Capper-Volstead Act “insure that qualifying associations be truly organized and
controlled by, and for, producers.” Case-Swayne Co., Inc. v. Sunkist Growers, Inc.,
389 U.S. 384, 394 (1967).
       If you find that DFA has proved each of these four elements, it qualifies as a
Capper-Volstead protected entity. As I said, no Plaintiff contests that DFA satisfies
the first three requirements. Thus, I instruct you that those three elements are
satisfied.



                                             12
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 14 of 105




      Each Plaintiff only contests the fourth requirement, which is whether DFA is
operated for the mutual benefit of its members as producers. I will instruct you on
that element now.
      DFA satisfies the “mutual benefit” requirement if it proves the following by a
preponderance of the evidence:
           The cooperative acts as the marketing agency for all of its members
             and pays over to its members the proceeds of its sales with a deduction
             for expenses, see United States v. Maryland & Virginia Milk Producers
             Ass’n, 167 F. Supp. 45, 49 (D.D.C. 1958), aff’d in part, rev’d in part on
             other grounds, 362 U.S. 458 (1960) (holding that the analogous
             “mutual help” requirement of Section 6 of the Clayton Act is satisfied
             where a cooperative “acts as the marketing agency for all of its
             members and pays over to its members the proceeds of the milk sales,
             with a deduction, of course, for overhead and similar expenses”);
             Fairdale Farms Inc. v. Yankee Milk, Inc., 635 F.2d 1037, 1042 (2d Cir.
             1980) (explaining that Congress passed the Capper-Volstead to
             “broaden the scope” of the immunity Section 6 provided); and
           The members of the cooperative own the profits and surplus of DFA’s
             operations, see generally Ohio State Life Insurance Co. v. Clark, 274
             F.2d 771, 775 (6th Cir. 1960) (explaining the difference between
             companies doing business on a “mutual benefit plan” and for-profit
             corporations, and noting that in mutual companies, “beneficial
             ownership     of    the    profits    and    surplus”     is    in   the
             member-owners/policyholders); see also Boyd v. S. Mut. Aid Ass’n, 145
             Ala. 167, 175 (1906) (“the essential and distinguishing feature of the
             mutual aid association [is] its mutuality of obligations and benefits”);
             Kennan v. Rundle, 81 Wis. 212, 221 (1892) (“The one thing absolutely
             essent[i]al to a mutual company is the obligation of the members to



                                         13
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 15 of 105




              pay their pro rata share of the necessary expenses and losses of the
              company, and that they are bound to so contribute.”).
      The “mutual benefit” element of the Capper-Volstead Act does not require
DFA to prove that all of its members equally benefit from every decision that DFA
makes, that every decision that DFA makes benefits every member, or that every
member must agree with every decision that DFA’s farmer board of directors or
DFA’s management make. Bell v. Fur Breeders Agric. Coop., 348 F.3d 1224, 1235
(10th Cir. 2003) (finding that Capper-Volstead Act immunity applied to the
defendant-cooperative’s pricing policy—despite challenges to it from members of
that cooperative who complained that the policy disadvantaged them relative to
other members of the cooperative—because “it is [] unlikely that every decision by
Fur Breeders’ board members will always benefit every individual member” even
where the decision “benefitted the membership as a whole”).
      If you find, based on the instruction that I have just provided you, that DFA
has proved by a preponderance of the evidence that it operates for the mutual
benefit of its members as producers, then DFA qualifies as a Capper-Volstead
protected entity.
      If you find that DFA qualifies as a Capper-Volstead protected entity, that
does not mean that it is exempt or immune from the antitrust laws altogether. But it
does mean that certain types of conduct by DFA cannot be the basis for liability
under the antitrust laws. For purposes of each Plaintiff’s Section 1 claim, the
Capper-Volstead Act makes clear that among the authorized activities of a
cooperative are the “processing, preparing for market, handling, and marketing” of
its members’ and other farmers’ milk on a collective basis—and all agreements
necessary to effect these legitimate purposes. Capper-Volstead qualified
cooperatives are also permitted to form marketing agencies in common with other
cooperatives to market raw milk and to enter into agreements to effect these




                                         14
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 16 of 105




purposes. None of these activities are themselves violations of Section 1 of the
Sherman Act.
      For purposes of Plaintiffs’ Section 2 claims, if you decide that DFA has met
its burden to show that it is a Capper-Volstead protected cooperative, each Plaintiff
is required to prove that DFA acquired or maintained its monopsony power
through predatory—not simply anticompetitive—acts. Predatory acts include only
those that exclude or destroy competition from other buyers of raw milk, and do not
include conduct that DFA is lawfully permitted to engage in under the
Capper-Volstead Act. For example, DFA cannot be found liable for “[monopsony]
power that results from acts such as the formation, growth, and combination of
agricultural cooperatives” or from its ownership or operation of processing plants,
but only for “the acquisition of [monopsony] power by other, predatory means”
that exclude competition between buyers of raw milk. Fairdale Farms Inc. v. Yankee
Milk, Inc., 635 F.2d 1037, 1045 (6th Cir. 1980). Predatory practices “are not aimed
at consumers, but at ‘an identifiable competitor or potential competitor or an
identifiable group of them’” in the relevant market. Fairdale Farms, Inc. v. Yankee
Milk, Inc., 715 F.2d 30, 32 (2d Cir. 1983) (citation omitted).
                INSTRUCTIONS APPLICABLE TO ALL CLAIMS3
                   INDIVIDUAL CLAIMS OF EACH PLAINTIFF
      There are twenty separate Plaintiffs in this lawsuit. Each Plaintiff has the
burden to prove every element of his, her, or its claims against DFA. Although some
of the evidence you have heard may be relevant for multiple Plaintiffs, other pieces of
evidence may only be relevant to one Plaintiff but not others. You must determine
which evidence is relevant for each Plaintiff, and keep separate each Plaintiff’s
individual claims for relief where appropriate.


3
      Because the Court instructed that its proposed “Definitions” instruction
would not be given to the jury, DFA has deleted that section accordingly from this
version of the proposed Instructions of Law. Sept. 1, 2020 Hr’g Tr. 291:12-22, ECF
No. 311.

                                           15
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 17 of 105




      If you find that one Plaintiff has satisfied his, her, or its burden of proof against
DFA, you may not use that finding to find in favor of any other Plaintiff, unless that
other Plaintiff has independently met his, her, or its own burden of proof. Nor may
you find in favor of one Plaintiff solely because you have found in favor of another
Plaintiff. You must evaluate each Plaintiff’s claim on its own individual merits.4
                                    DEFINITIONS
        [this was cut and pasted from the Court’s additions sent on 8/19/20]

4
       DFA continues to request an instruction that informs the jury that it must
decide each plaintiff’s claim on its own merits and keep each plaintiff’s claim—and
the evidence pertaining to each claim for relief—separate where appropriate. This
instruction is necessary to prevent the kind of plaintiff-blending—wherein the jury
improperly decides the claim of one plaintiff on the basis of evidence only relevant
to another, or extrapolates the unique circumstances of one or two plaintiffs to the
remaining plaintiffs in the case—that would severely prejudice DFA. See generally
Op. & Or. Granting in Part Defs.’ Mot. to Sever Claims for Trial at 11, ECF No. 191
(observing that the presence of the numerous plaintiffs in the litigation would produce
“the real risk that the jury will not address the claims on an individual basis . . .
because of the difficulty of keeping [those] claims separate” and contemplating the
need for the Court to “strenuously and carefully” instruct the jury to consider each
claim on an individual basis); see id. at 8-10 (citing Thompson v. Sanderson Farms,
Inc., 2006 WL 2559852, at *2, *4-6 (S.D. Miss. Sept. 1, 2006) (identifying that a trial
with numerous plaintiffs pursuing individual claims against a defendant created the
risk that the jury will “simply consider the evidence in toto when deliberating on
each respective claim” and find in favor of one plaintiff based on evidence presented
by another plaintiff)). Indeed, the Second Circuit and its courts have regularly
recognized the propriety of such a jury instruction in cases involving multiple
parties who are pursuing individualized claims or defenses. See generally Malcolm v.
Nat’l Gypsum Co., 995 F.2d 346, 349 (2d Cir. 1993) (commending the district court
for “valiantly attempt[ing] to maintain the identity of each claim throughout the
trial” and noting that “[t]he jury was instructed on several occasions to consider
each case separately”); United States v. Casamento, 887 F.2d 1141, 1153 (2d Cir.
1989) (affirming verdict where “the district judge instructed the jury to consider the
evidence against each defendant separately from the evidence presented against the
other defendants”); Lewis v. Triborough Bridge & Tunnel Auth., 2000 WL 423517, at
*5 (S.D.N.Y. Apr. 19, 2000) (observing that “while an unguided jury might
improperly award money damages against [one party] solely on account of [a
different party’s] actions . . . prejudice or confusion can be remedied by a carefully
drafted jury instruction”). A similar type of instruction is warranted here.


                                           16
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 18 of 105




       In this trial, you have heard a number of terms that you may need to consider
in your deliberations. For that reason, I am going to provide you with definitions of
certain terms. You will also have a written copy of these jury instructions. If there is
any discrepancy between these definitions and how a term is used in a specific jury
instruction, you must apply the definition used in the specific jury instruction. In
addition, these general definitions are not intended to substitute for or replace your
own recall and understanding of the evidence.
     Anticompetitive: Conduct is anticompetitive when it attempts to exclude rivals
       without enhancing efficiency in the market. (ABA Model Jury Instructions in
       Civil Antitrust Cases, Instruction D-158.)
     Balancing: Because dairy cows generally produce milk every day and because
       milk is perishable, a dairy farmer must find a place to send his, her, or its
       milk that will accept that milk even if it is not needed. This is called
       “balancing” and a processor that accepts milk on this basis is called a
       “balancing plant.”
     Cooperative: an organization owned by those who use its services.1
     Federal Milk Marketing Orders (“FMMO”): The federal government has
       issued regulations that the U.S. Department of Agriculture (“USDA”) uses to
       set the minimum price that must be paid for raw Grade A milk in a
       designated geographic area known as a FMMO. This means those who buy
       milk from producers in a particular FMMO must pay at least the set
       minimum price to producers. A FMMO also imposes certain quality
       standards; all milk that is “pooled” on the FMMO must comply with these
       standards. A FMMO is where milk is sold, not necessarily where it is
       produced. There are eleven FMMOs in the United States. FMMOs are
       identified by number, but they are not numbered consecutively. As a result,

1
 Plaintiffs propose the following definition: “A cooperative is a group of agricultural
producers (farmers) who collectively market their products. A cooperative is owned by its
farmer members.


                                            17
   Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 19 of 105




   although you may hear reference, for example, to “Order 32,” that does not
   mean there are thirty-two FMMOs. Not all states are in a FMMO. Milk and
   milk pricing may also be regulated at the state level. There are also parts of
   the United States where there is no regulation of raw Grade A milk at either
   the state or federal level.
 FMMO 1 (“Order 1”): Order 1 covers all of Connecticut, Delaware,
   Massachusetts, New Hampshire, New Jersey, Rhode Island, Vermont, and the
   District of Columbia, as well as certain portions of Maryland, New York,
   Pennsylvania, and Virginia.
 Foreign Commerce: Foreign commerce refers to transactions in goods or
   services between one or more persons in the United States and one or more
   persons in a foreign nation. (ABA Model Jury Instructions in Civil Antitrust
   Cases, Instruction E-11.)
 Interstate Commerce: Interstate commerce refers to transactions in goods or
   services between one or more persons in one state and one or more persons in
   another state. (ABA Model Jury Instructions in Civil Antitrust Cases,
   Instruction D-10.)
 Monopsony/Monopsonist: You may have heard the term “monopoly” or
   “monopolist” to describe a seller who exercises its power to control prices,
   restrict output, or exclude competition in a relevant antitrust market. A
   “monopsony” or “monopsonist” is a buyer who exercises its power to control
   prices, restrict output, or exclude competition in a relevant antitrust market.
   (ABA Model Jury Instructions in Civil Antitrust Cases, Instruction A-104.)
 Over-Order Premiums: In a FMMO, buyers must pay at least the minimum
   price set by the USDA, however, nothing prevents a buyer from paying more
   than the minimum price. The difference between the actual price paid to a
   producer and the FMMO’s minimum price is the over-order premium.




                                      18
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 20 of 105




     Pooling: Pooling allows dairy farmers within a FMMO to receive a monthly
       uniform weighted average price for their raw milk regardless of its end use.
       The amounts paid by processors and handlers to purchase milk are “pooled”
       on an FMMO-wide basis, and producers are compensated based on the
       average value of the milk pooled in that FMMO, with adjustments for each
       producer’s location and milk quality. (Expert Report of Einer R. Elhauge at
       18, ¶ 32); Cong. Rsch. Serv., RL45044, Federal Milk Marketing Orders: An
       Overview 8 (2017).
     Predatory: The term “predatory” generally refers to acts intended to eliminate
       specific competitors and reduce overall competition. Predatory pricing,
       Black’s Law Dictionary (11th ed. 2019) (modified).
     Processor/Processing Plants/Handlers: A “processor” or “processing plant” is
       a person or entity that takes raw Grade A milk and “processes” it for resale
       to the consumer or turns it into another dairy product such as sour cream,
       yogurt, butter, cheese, or ice cream. “Processors” are also called “handlers.”2
     Producer: Dairy farmers are often referred to as “producers” because they
       produce milk.
     Regulated Components of Milk: Milk contains certain components, including
       butterfat, protein, nonfat milk solids, and other milk solids, that are
       regulated as a means of setting prices in FMMO 1. This is called “component
       pricing.” When milk is picked up from a dairy farm it is tested for these
       regulated components and the payment the dairy farmer ultimately receives
       for his, her, or its milk is partially based on these regulated components.

2
 Plaintiffs propose removing the term “handler” from this definition and having a
separate definition for handler as follows: “A Handler is: (1) a processing plant; (2) any
person who by purchase or direction causes milk of producers to be picked up at the farm
and/or moved to a plant, including a cooperative (like DFA) or a common marketing
agency (like DMS). See Definition of Handler Section 100.9 listed on Federal Order One
website at
http://www.fmmone.com/Order_Language/NE%20Order%20Language%20effective%20
May%201,%202019.pdf


                                            19
   Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 21 of 105




 Relevant Geographic Market: The relevant geographic market is the region in
   which the buyer operates, and to which the seller can practically turn for
   purchasers of its product. Tampa Elec. Co. v. Nashville Coal Co., 365 U.S. 320,
   327 (1961).
 Relevant Product Market: The relevant product market consists of products
   that have reasonable interchangeability for the purposes for which they are
   produced—price, use and qualities considered. United States v. E.I. duPont de
   Nemours & Co., 351 U.S. 377, 404 (1956). In order to evaluate whether one
   product would be an acceptable substitute for another, you must consider
   whether there is cross-elasticity of demand for the two products.
   Cross-elasticity of demand exists if consumers would respond to a slight
   increase in the price of one product by switching to another product.
   AD/SAT, Div. of Skylight, Inc. v. Associated Press, 181 F.3d 216, 227 (2d Cir.
   1999).
 Restraint of Trade: The Sherman Act prohibits any agreement that
   unreasonably restrains trade. NYNEX Corp. v. Discon, Inc., 525 U.S. 128, 133
   (1998) (“[T]he Sherman Act’s prohibition of ‘[e]very’ agreement in ‘restraint
   of trade’ . . . prohibits only agreements that unreasonably restrain trade.”)
   (emphasis in original) (citation omitted). A restraint of trade is an agreement
   that inhibits competition in the relevant market. Lifewatch Servs. Inc. v.
   Highmark Inc., 902 F.3d 323, 335 (3d Cir. 2018).
      o Horizontal Restraint of Trade: A horizontal restraint of trade is
            between competitors at the same level of the market structure.
      o Vertical Restraint of Trade: A vertical restraint of trade is between
            persons or entities at different levels of the market structure.
 Types of Milk: There are two grades of milk in the United States: Grade A and
   Grade B. “Grade A milk” is the highest quality milk and has been deemed to
   satisfy certain health, safety, and sanitary standards. “Grade A milk” is also



                                         20
          Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 22 of 105




          referred to as “fluid milk” or “drinking milk.” “Grade B milk” is of a lesser
          quality and must be processed into cheese and other manufactured dairy
          products. Grade A milk can also be processed into these items.
             o “Organic milk” is milk that has been produced according to certain
                standards for organic products which generally prohibit the use of
                artificial hormones or antibiotics and further require that a certain
                percentage of the dairy cow’s diet comes from pasture.
             o “Kosher milk” is milk that has been produced in accordance with
                certain Jewish dietary standards.
             o “rBST-free milk” is milk that has produced without recombinant
                bovine somatotropin, a type of artificial growth hormone used to
                increase milk production.
                                  RELEVANT MARKET
          To prevail on an antitrust claim, a plaintiff must prove by a preponderance
of the evidence the relevant market. The relevant market has two components: the
product market and the geographic market. I will define each for you in more
detail.
                                  PRODUCT MARKET
          The basic idea of a relevant product market is that the products within it are
reasonable substitutes for each other from the buyer’s or seller’s point of view; that
is, the products compete with each other. In other words, the relevant product
market includes the products that a buyer or seller believe are reasonably
interchangeable or reasonable substitutes for each other. This is a practical test with
reference to the actual behavior of buyers and marketing efforts of sellers. Products
need not be identical or precisely interchangeable as long as they are reasonable
substitutes.
          To determine whether products are reasonable substitutes for each other, you
may consider:



                                             21
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 23 of 105




       Whether a small, but significant, increase in the price of one product
            would result in enough customers switching from that product
            to another product, such that the price increase would not be
            profitable. In other words, will customers accept the price
            increase or will so many switch to alternative products that the
            price increase will be withdrawn?
       Consumers’ views on whether various products are interchangeable;
       The perceptions of the industry or the public.
      Here, each Plaintiff must prove that the relevant product market is raw
Grade A milk.
                             GEOGRAPHIC MARKET
      The relevant geographic market is the area in which the Defendants face
competition from other firms that compete in that relevant product market and to
which producers can reasonably turn to sell their milk. When analyzing the relevant
geographic market, you should consider whether changes in prices or product
offerings in one area have substantial effects on prices or sales in another area,
which would tend to show that both areas are in the same relevant geographic
market. The geographic market may be as large as global or nationwide, or as small
as a single town or even smaller.
      In determining whether each Plaintiff has met his or her burden and proven
that his or her proposed geographic market is proper, you may consider several
factors, including:
       The geographic area in which Defendants sell and where Defendants’
            customers are located;
       The geographic area to which customers turn for supply of the
            product;
       The geographic area to which customers tum for supply of the
            relevant products or have seriously considered turning;
       The transportation cost differences between areas;
       The time interval in which milk must be transported due to its
            perishability;




                                          22
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 24 of 105




        The geographic areas that suppliers view as potential sources of
             competition; and
        Whether governmental licensing requirements, taxes, or quotas have
            the effect of limiting competition in certain areas.
       Here, each Plaintiff must prove that the relevant geographic market is the
Northeastern Area of the United States, as defined by Federal Milk Marketing
Order 1.
                                    CORPORATIONS
         [this was cut and pasted from the Court’s additions sent on 8/19/20]
       DFA is an agricultural cooperative organized as a corporation. DMS is a joint milk
marketing agency organized as a limited liability company.
       The mere fact that a party is a corporation or a limited liability company does not
mean it is entitled to any more or less consideration by you. All litigants are equal before
the law, and corporations and limited liability companies, big or small, are entitled to the
same fair consideration as you would give any other party.
(Modern Federal Jury Instructions – Civil, Instruction 72-1) (modified).
                      ACTUAL AND APPARENT AUTHORITY
         [this was cut and pasted from the Court’s additions sent on 8/19/20]
       As I just mentioned, DFA is a corporation and DMS is a limited liability company.
Under the law, a corporation or a limited liability company is a “person,” but a person
that acts only through its agents, such as its directors, officers, executives, employees, or
others acting on its behalf.
       A corporation or a limited liability company is legally bound by the acts and
statements of its agent or employee done or made within the scope of the agent’s actual
or apparent authority.
       Acts done within the scope of employment are acts performed on behalf of a
corporation or limited liability company and directly related to the performance of the
duties the agent has general authority to perform. This is called actual authority.




                                              23
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 25 of 105




       Apparent authority is the authority that persons outside the corporation or limited
liability company could reasonably believe the agent has, judging from his or her
position with the company, the responsibilities previously entrusted to the person or the
person’s office or title, and the circumstances surrounding his or her past conduct. An
agent can have apparent authority even when the agent is actually acting in a dishonest,
fraudulent, or anticompetitive manner.
       For a corporation or limited liability company to be legally responsible for the acts
or statements of its agents, you must find that the agent was acting within the scope of his
or her employment and was acting with either actual or apparent authority.
 A CORPORATION OR LIMITED LIABILITY COMPANY IS NOT CAPABLE
                OF CONSPIRING WITH ITSELF
         [this was cut and pasted from the Court’s additions sent on 8/19/20]
       A corporation or limited liability company is not capable under the law of
conspiring with its own agents, unincorporated divisions, or wholly-owned subsidiaries.
A corporation or limited liability company is, however, capable of conspiring with other
persons or independent entities.
       Because DFA formed DMS to be DFA’s agent and to act as a joint marketing
agency for its farmer-members’ milk, DFA and DMS are not capable of conspiring with
each other to violate the Sherman Act. You must therefore only consider whether
Defendants conspired with at least one other person or entity.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
  [The Court tasked plaintiffs with redrafting this Instruction but agreed that the
    revisions proposed by DFA below should be included. Sept. 1, 2020 Hr’g Tr.
                            317:5-18, 318:3-5, ECF No. 311.]




                                            24
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 26 of 105




      Each Plaintiff alleges that Defendants conspired in violation of Section 1 of the
Sherman Act, 15 U.S.C. § 1. Section 1 of the Sherman Act prohibits contracts,
combinations, and conspiracies that unreasonably restrain trade. To establish a violation
of Section 1 of the Sherman Act, Plaintiffs must prove the following:
      (1)    theThe existence of a contract, combination, or conspiracy between
             or among at least two separate persons or entities;
      (2)    thatThat the contract, combination, or conspiracy unreasonably
             restrains trade;, such that, if the claim is evaluated under the rule
             of reason, rather than per se:
             a. It affected competition within a relevant market including two
                 aspects:
             a. There are two types of restraints of trade, horizontal and
                     vertical.
             b. There are two standards that apply to determining whether a
                     restraint of trade is unreasonable.
                       i. The per se rule A relevant product market; and
                       ii. The Rule of ReasonA relevant geographic market;
                              1. Harm to competition
                              2. Competitive benefits
             b. It resulted in a substantial adverse effect on competition in any such
                 relevant market based on an analysis of the following steps:
                       i.     Plaintiffs must first prove that any alleged conspiracy
                          resulted in a substantial adverse effect on competition in the
                          relevant market;
                       ii. If Plaintiffs prove that any alleged conspiracy resulted in a
                          substantial adverse effect on competition in the relevant
                          market, Defendants must prove that the alleged conspiracy
                          also benefitted competition;
                      iii.If Defendants prove that the alleged conspiracy achieved
                         procompetitive benefits, each Plaintiff must prove that any
                         legitimate benefits offered by Defendants could have been
                         achieved through less restrictive means, and that the
                         conspiracy’s competitive harm substantially outweighs its
                         competitive benefits;5

5
       DFA continues to maintain that no per se instruction is proper in the case,
because no piece of conduct that allegedly underlies the alleged conspiracy in this
case is subject to per se review. As DFA has explained, the evidence at trial will
demonstrate that any alleged non-solicitation agreements in this case, to the extent
that they existed, were ancillary to a legitimate joint venture and therefore must be

                                           25
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 27 of 105




      (3)    thatThat the restraint affects interstate commerce; and
      (4)    thatThat the restraint caused each Plaintiff to suffer an injury to his
             or, her, or its business or property.
      I will describe each of these four elements in detail.
      If you find that each Plaintiffs failed to prove all of these elements by a
preponderance of the evidence, then you must find for Defendants and against Plaintiffs



analyzed under the rule of reason pursuant to well-established law in both the
Second Circuit and elsewhere. See, e.g., Texaco v. Dagher, 547 U.S. 1, 7 (2006) (in
the context of a lawful joint venture, a restraint that is ancillary to the legitimate
and competitive purposes of the business association cannot be analyzed as a per se
restraint); North Am. Soccer League v. Nat’l Football League, 670 F.2d 1249, 1259
(2d Cir. 1982) (“agreements between members of a joint venture . . . are subject to
scrutiny under the rules of reason”); Major League Baseball Props. v. Salvino, 542
F.3d 290, 336-38 (2d Cir. 2008) (Sotomayor, J, concurring) (explaining that that
clubs’ joint decision to license intellectual property exclusively through a single
agent was not a horizontal restraint of trade that should be evaluated per se, but
rather, an ancillary restraint to a legitimate joint venture that should be evaluated
under the rule of reason and adding that “to protect the efficiency-enhancing
potential of joint ventures and cooperatives, the rule of reason is the favored
method of analysis for these ventures, preventing courts from intervening before a
full market analysis is completed”) (citing Copperweld Corp. v. Independence Tube
Corp., 467 U.S. 752, 768 (1984) (recognizing that because joint ventures “hold the
promise of increasing a firm's efficiency and enabling it to compete more
effectively,” joint ventures should normally be analyzed under a rule of reason));
Med. Ctr. at Elizabeth Place v. Atrium Health Sys., 922 F.3d 713, 724-28 (6th Cir.
2019) (explaining that joint ventures are themselves evaluated under the rule of
reason due to their possibility for procompetitive efficiencies and observing that
restraints that are ancillary to the legitimate and competitive purposes of a joint
venture and may contribute to the success of the joint venture are inappropriate for
per se treatment); see also Bogan v. Hodgkins, 166 F.3d 509, 514-16 (2d Cir. 1999)
(holding that alleged agreement between insurance agents not to solicit or compete
for each other’s sales agents in the New York City metropolitan area was subject to
rule of reason, rather than per se review); Union Circulation Co. v. F.T.C., 241 F.2d
652, 657 (2d Cir. 1957) (holding that “no switching” agreements between magazine
subscription solicitation agencies regarding each other’s sales agents was not illegal
per se but rather subject to rule of reason review). Because DFA maintains that no
per se instruction is appropriate, DFA has proposed revisions to the Instruction that
incorporates a rule of reason “road map” within the elements of a Section 1 claim.


                                            26
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 28 of 105




on this claim. If you find that each Plaintiff has proved each of these elements by a
preponderance of the evidence, then you must find for Plaintiffsconsider whether DFA
has qualified as a protected entity under the Capper-Volstead Act. If you find that
DFA qualifies for protection under the Capper-Volstead Act, then you must not
base any finding of Section 1 liability on any conduct that is immune under the
Capper-Volstead Act, as I have previously instructed you. If you find that DFA has
not proven that it qualifies for Capper-Volstead Act protection or that the alleged
conduct is not exempt from antitrust liability, and that each Plaintiff has proved
each element of his, her or, its claim, then you must find for each Plaintiff and
against Defendants on this claim.6
              FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                      EXISTENCE OF A CONSPIRACY




6
      For ease of the Court’s reference, DFA has proposed a Capper-Volstead Act
“toggle” pursuant to the Court’s discussion at the September 1, 2020 charge
conference. See generally Sept. 1, 2020 Hr’g Tr. 317:13-18, ECF No. 311.


                                         27
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 29 of 105




                                    (ELEMENT 1)7




7
       DFA continues to request an instruction that informs the jury of the
difference between a Section 1 claim premised on a single conspiracy versus a claim
premised on multiple conspiracies, as set forth by DFA in its initial Proposed Jury
Instructions Attachment A at Proposed Instruction No. 22, ECF No. 276-1—which
is based on the ABA Model Jury Instructions in Criminal Antitrust Cases—or as
proposed by DFA in its Notice of Revised Proposed Jury Instructions, at Exhibit A,
ECF No. 309-1—which is based upon the instruction given to the jury by the district
court in In re Processed Egg Products Antitrust Litigation, No. 08-md-2002 (E.D.
Pa.). The instruction is critical because the jury’s analysis of whether an alleged
conspiracy is an unreasonable restraint of trade with an adverse effect on
competition will necessarily depend upon the nature, scope and participants of any
conspiracy that it finds (if it does so). An instruction that directs the jury that it
must evaluate the existence and effect of the single conspiracy that plaintiffs
claim—and not some other conspiracy—is therefore essential to ensuring that the
jury only bases any finding of competitive harm and/or impact to any plaintiff on
the precise conspiracy that it finds to have existed, if indeed, it finds any such thing.
Moreover, the jury’s finding on the single-versus-multiple conspiracies question will
have profound consequences for the Court’s assessment of the claims in the case as
a matter of law. Among other things, the jury’s potential finding regarding the
participants in, and scope of, any alleged conspiracy will impact whether each
plaintiff can prove that he has standing as a direct seller within the meaning of the
Supreme Court’s decision in Illinois Brick. See Illinois Brick Co. v. Illinois, 431 U.S.
720, 747 (1977) (holding that indirect purchasers could not recover for antitrust
damages of a price fixing conspiracy); Zinser v. Cont’l Grain Co., 660 F.2d 754,
760-61 (10th Cir. 1981) (“[T]he rule of Illinois Brick precludes an antitrust action by
a seller who alleges price-fixing by a defendant with whom he has not dealt directly,
unless the seller can bring himself within some exception to the general rule.”); see
also Simon v. KeySpan Corp., 694 F.3d 196, 201 (2d Cir. 2012) (“The Supreme Court
has therefore established a general rule that the direct purchaser is the only
appropriate antitrust plaintiff.”); In re Tableware Antitrust Litig., 484 F. Supp. 2d
1059, 1067 (N.D. Cal. 2007) (“[A] plaintiff does not state a claim for relief for an
illegal overcharge due to an anticompetitive agreement if the plaintiff did
not purchase directly from a member of the conspiracy.”). It is black letter law, for
example, that no plaintiff has standing to recover damages for sales of milk that
were not made to any alleged coconspirator in this case. For these reasons, DFA
continues to object to the Court’s decision not to include an instruction on single
versus multiple conspiracies as part of these instructions.


                                           28
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 30 of 105




    [The Court tasked plaintiffs with redrafting this Instruction but agreed that the
     revisions proposed by DFA below should be included. Sept. 1, 2020 Hr’g Tr.
                     328:14-17, 329:6-16, 332:12-14, ECF No. 311.]
        Each Plaintiff alleges that Defendants participated in a conspiracy to restrain trade
by reducing and/or eliminating competition in the raw Grade A milk market in Order 1 in
violation of Section 1 of the Sherman Act. To prevail on this claim, each Plaintiff must
prove both of the following elements by a preponderance of the evidence:
        (1)    thatThat a contract, combination, or conspiracy existed; and
        (2)    thatThat Defendants knowingly became a member of that conspiracy.
        Section 1 applies only to conspiracies between separate persons or entities. A
conspiracy is an agreement or an understanding between two or more persons or entities,
such as corporations or limited liability companies. An agreement or understanding
exists when two or more persons or corporations share a commitment to a common
scheme designed to achieve an unlawful objective.8 Here, each Plaintiff claims the
common unlawful objective of this conspiracy is to give DFA control over the supply
of raw Grade A milk in a relevant market. To establish the existence of a contract,
combination, or conspiracy, the evidence does not need to show that there was a formal
or written agreement. An agreement or understanding may be entirely unspoken.
        A contract, combination, or conspiracy may be formed without all of the parties
reaching an agreement at the same time, such as where competitors separately accept
invitations to participate in a plan to restrain trade. Similarly, it is not essential that all
persons acted exactly alike, nor is it necessary that they all possessed the same motives
for entering the agreement. It is not necessary that all of the means or methods claimed
by Plaintiffs were agreed upon, actually used, or put into operation. It is also not
necessary that each Plaintiff prove that all the persons alleged to be members of the
conspiracy were actually members provided each Plaintiff proves that at least one other

8
      DFA has proposed these revisions consistent with the Court’s discussion at
the September 1, 2020 charge conference. Sept. 1, 2020 Hr’g Tr. 326:19-329:16,
ECF No. 311.

                                              29
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 31 of 105




person entered into the alleged agreement or conspiracy with Defendants. It is the
agreement or understanding to restrain trade that constitutes a contract, combination, or
conspiracy which matters for this element. You may find a conspiracy existed regardless
of whether it succeeded or failed.
       In determining whether an agreement or understanding between two or more
persons has been proved, you must view the evidence as a whole. Each Plaintiff may
prove the existence of the alleged contract, combination, or conspiracy through direct
evidence, circumstantial evidence, or both. Direct evidence is explicit and requires no
inferences to establish the existence of a contract, combination, or conspiracy. You may
also infer the existence of an agreement from the circumstances, including what you find
the alleged members actually did and the words they used. Mere similarity of conduct
among various persons, however, or the fact that they may have associated with one
another and may have met or assembled together, does not by itself establish the
existence of an agreement or a conspiracy.
              FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                    PARALLEL CONDUCT (ELEMENT 1)
  [The Court tasked plaintiffs with redrafting this Instruction but agreed that the
  revisions proposed by DFA below should be included. Sept. 1, 2020 Hr’g Tr. at
                          341:16-17, 342:24-25, ECF No. 311.]




                                             30
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 32 of 105




       Plaintiffs contendEach Plaintiff contends that Defendants and their alleged
coconspirators engaged in coordinated efforts to reduce competition for raw Grade A
milk in Order 1 through a series of agreements. They allege that Defendants entered into
agreements with other cooperatives and with processors to restrain trade. Plaintiffs
contendEach Plaintiff contends that this conduct, when considered with other evidence,
shows that a conspiracy existed among Defendants and their alleged coconspirators.
Defendants deny these allegations. Defendants deny that they engaged in any
agreement with any entity to improperly reduce competition; to the contrary, DFA
contends that all of its conduct during the relevant period of this case has been
designed to increase efficiencies, reduce costs, increase premiums and enhance the
overall value of DFA’s members’ milk checks.9
       The mere fact that Defendants may have engaged in similar conduct to other
persons or entities does not by itself establish the existence of a conspiracy. Their
behavior may be no more than the result of the exercise of independent judgment in
response to identical or similar market conditions. For example, everyone might open
their umbrellas on a rainy day, but that similar behavior would not necessarily mean that
they had agreed or conspired to open their umbrellas. A business may lawfully adopt the
same or similar practices as its competitors as long as it does so independently and not as
part of an agreement or understanding with one or more of its competitors. Thus, a
defendant does not violate the antitrust laws by taking some action in the hope or belief
that its competitors will follow, so long as it has not reached an agreement with its
competitors. Parallel conduct, without more, does not violate the law. If Defendants and
their alleged coconspirators acted similarly but independently of one another, without
any agreement or understanding between two or more of them, then there is no
conspiracy.



9
      See generally Sept. 1, 2020 Hr’g Tr. 340:7-340:9, ECF No. 311 (permitting
DFA to provide a balanced description of its contentions to accompany plaintiffs’
theory of the case as articulated throughout the Instructions of Law).

                                            31
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 33 of 105




       You must decide whether it is more likely than not that Defendants’ conduct, if
similar to that of another entity or affiliate, was the result of an agreement between
Defendants and that entityperson. In doing so, you may consider Defendants’ conduct
along with other evidence. You may infer that a conspiracy existed only if you find that
the evidence, when viewed as a whole, makes it more likely than not that Defendants had
an agreement or understanding with their alleged coconspirators than that they acted
independently. In making this determination, you must consider all the surrounding facts
and circumstances. The evidence, when viewed together, must satisfy you that it is more
likely than not that Defendants’ similar actions were the product of an agreement with an
alleged coconspirator than the product of each entity’sperson’s independent decisions.
        FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
  KNOWING MEMBERSHIPPARTICIPATION AND INTENT (ELEMENT 1)
[The Court instructed that DFA’s proposed “Participation and Intent” instruction,
included in its Revised Proposed Jury Instructions Attachment A at 13-14, ECF No.
   307-1, would be used here. Sept. 1, 2020 Hr’g Tr. 352:8-353:5, ECF No. 311.]
       Before you can find that Defendants wereany person was a member of the
conspiracy alleged by the Plaintiffs, each Plaintiff must also prove by a
preponderance of, the evidence that the Defendantsmust show that person knowingly
became members of the conspiracyjoined in the unlawful plan at its inception, or at
some later time, with the intent to further its purposesthe alleged purpose of the
conspiracy.
       To act knowingly means to participate deliberately, voluntarily, and
intentionally, and not because of mistake, accident, or other innocent reason. An
entityA person may become a member of a conspiracy without full knowledge of all of
the details of the conspiracy, the identity of all of its members, or the parts they played.
Knowledge of the essential nature of the plan is enough. On the other hand, a
person who has no knowledge of a conspiracy, but happens to act in a way that
helps the conspiracy succeed, does not thereby become a conspirator.




                                             32
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 34 of 105




      A person who knowingly joins an existing conspiracy, or who participates
only in part of a conspiracy with knowledge of the overall conspiracy, is just as
responsible as if he or she had been one of those who formed or began the
conspiracy and participated in every part of it.
      In determining whether a person was a member of the alleged conspiracy,
you should consider the evidence about that particular person’s statements and
conduct, including any evidence of his or her knowledge and participation in the
events involved and any other evidence of his or her participation in the conspiracy
alleged.
      You may not find that a person was a member of a conspiracy based only on
his or her association with or knowledge of wrongdoing, but it is a factor you may
consider to determine whether he or she was a member of the alleged conspiracy.
      If you find that the alleged contract, combination, or conspiracy existed, then the
acts and statements of the conspirators are binding on all of those whom you find were
members of the conspiracy.
      Once you have found that a Defendantperson is a member of a conspiracy, ithe
or she is presumed to remain a member and is responsible for all actions taken by all
alleged coconspirators during and in furtherance of the conspiracy until it is shown that
the conspiracy has been completed or abandoned.
      If after considering all of the evidence, you conclude that Plaintiffs have
shown that it was more likely than not that Defendants’ conduct was the result of an
agreement than their independent decisions, you must find for Plaintiffs on the
question of whether Defendants participated in a conspiracy. You will then proceed
to consider the other essential elements of Plaintiffs’ Section 1 Sherman Act
violation claims.
      If, after considering all of the evidence, you conclude that Plaintiffs failed to
prove that Defendants’ similar conduct was more likely than not the result of an
agreement with one or more of the coconspirators, then you must find in favor of



                                           33
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 35 of 105




Defendants on the question of whether Defendants participated in a conspiracy. If
you find in favor of Defendants on this essential element, you must not proceed
further with this claim and you should claim and you should enter a verdict in favor
of Defendants on Plaintiffs’ Section 1 violation claim on the separate verdict form I
will provide to you.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                   UNREASONABLE RESTRAINT OF TRADE
                               (ELEMENT 2)
     [The Court observed that this Instruction should be edited to refer to “each
            Plaintiff.” Sept. 1, 2020 Hr’g Tr. 353:20-355:1, ECF No. 311.]
       The second element that Plaintiffseach Plaintiff must prove is that the alleged
conspiracy or agreement resulted in an “unreasonable” restraint on interstate commerce.
An unreasonable restraint of trade results in a substantial harm to competition in a
relevant market. Harm that occurs merely to the individual business of a Plaintiff is not
sufficient, by itself, to demonstrate harm to competition.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                   UNREASONABLE RESTRAINT OF TRADE10
                 (HORIZONTAL AND VERTICAL RESTRAINTS)
                              (ELEMENT 2A)
       Restraints of trade are often viewed in terms of where they are found in the
structure of a marketplace. A horizontal restraint is an agreement between
competitors at the same level of a market structure. A vertical restraint is an
agreement between parties at different levels of a market structure. For example, an
agreement not to compete for customers between Coca Cola and Pepsi would be a
horizontal restraint. And an agreement between Coca Cola and a supermarket not
to carry Pepsi products would be a vertical restraint.



10
       DFA has removed instructions where applicable, pursuant to the Court’s
direction at the September 1, 2020 charge conference. Sept. 1, 2020 Hr’g Tr.
314:25-315:10, ECF No. 311; see id. at 354:20-22.


                                             34
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 36 of 105




         FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
             UNREASONABLE RESTRAINT OF TRADE
(TWO ANALYSES AS TO WHETHER RESTRAINTS ARE UNREASONABLE –
              PER SE RULE AND RULE OF REASON)
                        (ELEMENT 2B)
 [The Court has not definitively ruled on the per se versus rule of reason issue. Sept.
 1, 2020 Hr’g Tr. 312:8-11. The Court tasked the parties with briefing the issue. Id.
                              at 364:7-365:12, ECF No. 311.]
       To determine whether an agreement constitutes and unreasonable restraint of
trade, the law generally applies one of two standards: the per se rule or the rule of reason.
If multiple agreements are part of a conspiracy, then you must apply the correct standard
to each specific agreement.11 I will now explain both standards to you and instruct you as
to which one applies to each alleged restraint of trade at issue in this case.312


11
        DFA continues to object to this sentence as an inaccurate statement of the
law. See In re Processed Egg Prod. Antitrust Litig., 962 F.3d 719, 727-28 (3d Cir.
2020) (indicating that the court may analyze the nature of the alleged conspiracy,
based on its component part, in order to assess the appropriate standard for the
jury to apply to the claims, but never suggesting that the jury itself should apply
separate standards of law to separate components of a single conspiracy); see also
Op. & Or. Granting in Part and Denying in Part Defs.’ Mot. for Summ. J. at 27,
Allen v. DFA, No. 9-230 (D. Vt. June 14, 2011), ECF No. 525 (referring to plaintiffs’
single alleged conspiracy and finding that “the court cannot examine each
agreement in isolation, determine its alleged impact on competition, rule whether it
is or is not an unlawful restraint of trade, and thereafter designate the parties to its
conspirators or non-conspirators. Instead, the agreements in question need to be
examined in the context of the alleged conspiracy.”). For this reason and those set
forth at the September 1, 2020 charge conference and in its forthcoming brief on
this issue, DFA continues to object to this Instruction in its entirety. Nonetheless,
DFA has edited this Instruction pursuant to the Court’s discussion at the September
1, 2020 charge conference. See Sept. 1, Hr’g Tr. 365:13-366:14, ECF No. 311.
312
   See In re Processed Egg Prod. Antitrust Litig., 962 F.3d 719, 727-28 (3d Cir. 2020)
(separate components of a conspiracy may be assessed under different standards); Leegin
Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 886, 889-93 (2007) (courts
apply different standards to separate components of a conspiracy and when determining
what standard to apply, courts are required to look at the “economic effect rather than
rely upon formalistic line drawing); Zenith Radio Corp. v. Matshita Elec. Indus. Co., 513

                                              35
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 37 of 105




               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                   UNREASONABLE RESTRAINT OF TRADE
              (PER SE RULE AND RULE OF REASON OVERVIEW)
                              (ELEMENT 2B)
      [Note: the court will determine which standard applies to a particular
restraint based on the evidence presented. See In re Southeastern Milk Antitrust
Litig., 739 F.3d 262, 271 (6th Cir. 2014) (“The district court’s decision to use the rule
of reason is a question of law[.]”). This legal issue “is predicated on a factual inquiry
into the restraint’s competitive effect[.]” Nat’l Bancard Corp. v. VISA U.S.A., Inc.,
779 F.2d 592, 596 (11th Cir. 1986).]
[this was cut and pasted from the Court’s additions sent on 8/19/20, but the title was
 modified to comply with the format requested by the Court (i.e., it ties back to the
                                 element of the claim)]
[The Court reserved judgment on this Instruction, pending the parties’ briefing on
 this issue, due September 14, 2020. Sept. 1, 2020 Hr’g Tr. 312:8-11, 364:7-365:10,
 369:8-9, 371:6-7, 374:24-375:2, ECF No. 311. Plaintiffs were permitted to send the
  Court language to insert into the brackets below. Id. at 369:13-370:5, 371:10-14.]




F. Supp. 1100, 1167-68 (E.D. Pa. 1981) (“In Continental Ore itself, the Supreme Court
engaged in a detailed analysis of the record with respect to three of the four ventures
which the Court of Appeals had addressed on their facts, concluding with respect to each
of the three considered separately that there was enough evidence of causation to
preclude a directed verdict. If the warning against “‘compartmentalizing”’ an antitrust
conspiracy case were meant to prevent a court from breaking down a plaintiff’s
allegation of a “‘unitary”’ conspiracy into its component parts for purposes of analysis,
the Court would not have engaged in the “‘forbidden”’ analysis in the very same opinion
in which it issued the warning.”).

                                           36
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 38 of 105




       The second element that Plaintiffs must prove is that the alleged conspiracy or
agreement resulted in an “unreasonable” restraint on interstate commerce. Here, Plaintiffs
allege that Defendants and their coconspirators entered into agreements that restricted
and/or eliminated competition for farmers’ milk in the raw Grade A milk market in Order
1.13
       Plaintiffs allege that Defendants compete with both cooperatives and
processors for farmers’ milk. They claim that Defendants entered into agreements
with other cooperatives not to compete for farmers’ milk through non-solicitation
agreements and agreements to share farmer pay prices. Plaintiffs also claim that
Defendants entered into agreement with processors not to compete for farmers’
milk through long term supply agreements (including full supply agreements),
outsourcing agreements, and payments to the processors for non-competition.
[Plaintiffs allege that each of these agreements is a horizontal agreement among
competitors that restrict competition.]
PER SE RULE:
       The Sherman Act makes unlawful certain agreements that, because of their
harmful effect on competition and lack of redeeming value, are conclusively presumed to
be illegal and an unreasonable restraint of trade, without examining the precise harm they
have caused or the business excuse for their use. See In re Musical Instruments & Equip.
Antitrust Litig., 798 F.3d 1186, 1191 (9th Cir. 2015) (“Once the [inherently
anticompetitive horizontal agreement’s] existence is established, no further inquiry into
the practice’s actual effect on the market or the parties’ intentions is necessary to
establish a § 1 violation.”) (citing N. Pac. Ry. v. United States, 356 US. 1, 5 (1958)).
Where a plaintiff alleges and proves what is called a “per se” violation, the plaintiff is not
required to prove that the conduct hurt competition in the market. See NYNEX Corp., 525
U.S. at 133 (“[C]ertain kinds of agreements will so often prove so harmful to competition

13
       For ease of reference, DFA has removed language from this Instruction
pursuant to the Court’s discussion at the September 1, 2020 charge conference.
Sept. 1, 2020 Hr’g Tr. 365:13-366:1, ECF No. 311.

                                              37
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 39 of 105




and so rarely prove justified that the antitrust laws do not require proof that an agreement
of that kind is, in fact, anticompetitive in the particular circumstances.”). In this case,
Plaintiffs have alleged the following per se violations [insert agreements that require per
se analysis]. ForIf you find that each Plaintiff has proved that violation by a
preponderance of the evidence, then you must consider whether DFA has qualified
as a protected entity under the Capper-Volstead Act. If you find that DFA qualifies
for protection under the Capper-Volstead Act, then you must not base any finding
of Section 1 liability on any conduct that is immune under the Capper-Volstead Act,
as I have previously instructed you. If you find that DFA is not entitled to
Capper-Volstead Act protection, or that the types of alleged violations are not
exempt under the Capper-Volstead Act, then, for these types of alleged violations,
you will need only to determine whether they took place and then determine what, if any,
injury-in-fact to each Plaintiff and damages to each Plaintiff, they caused.14
RULE OF REASON:
       Under the rule of reason standard, a restraint of trade is illegal only if it is found to
be unreasonable. Thus, for this type of agreement, the second element that Plaintiffseach
Plaintiff must prove is that the alleged agreement resulted in an “unreasonable” restraint
on interstate commerce. Here, Plaintiffs claimeach Plaintiff claims that Defendants
unreasonably restrained trade by [insert agreements that fall within rule of reason
analysis].
       You     must      determine      whether      the    challenged      restraints    were
reasonableunreasonable. In making this determination, you must first determine
whether Plaintiffs have proven that the challenged restraints resulted in a substantial
harm to competition in the alleged raw Grade A milk market in Order 1. See Major

14
       DFA continues to object to this “Per Se Rule” Instruction in its entirety, on
the basis that no alleged conduct in this case is properly evaluated under the per se
rule. See supra note 5 and citations therein. Nonetheless, DFA has respectfully
proposed the above edits to the Instruction, pursuant to the Court’s discussion of
this element at the September 1, 2020 charge conference. See Sept. 1, 2020 Hr’g Tr.
367:16-369:7, ECF No. 311.

                                              38
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 40 of 105




League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 317 (2d Cir. 2008) (“[T]he
plaintiffs bear an initial burden to demonstrate the defendants’ challenged behavior had
an actual adverse effect on competition as a whole in the relevant market.”) (citation and
emphasis omitted). If you find that Plaintiffs haveeach Plaintiff has proven that the
challenged restraints resulted in substantial harm to competition, then the burden shifts to
Defendants to prove that the restraints were justified by legitimate procompetitive
benefits. Id. (“[T]he burden shifts to the defendants to offer evidence of the
pro-competitive effects of their agreement[.]”) (citation omitted). If Defendants prove
such legitimate procompetitive benefits, you must then balance the competitive harm
against the procompetitive benefit. Id. (“Ultimately, the factfinder must engage in a
careful weighing of the competitive effects of the agreement—both pro and con—to
determine if the effects of the challenged restraint tend to promote or destroy
competition.”) (citation omitted). The challenged restraints are illegal under Section 1 of
the Sherman Act only if you find that the competitive harm substantially outweighs any
legitimate procompetitive benefit. (ABA Model Jury Instructions in Civil Antitrust
Cases, Instruction 3A) (“The challenged restraint is illegal under Section 1 of the
Sherman Act only if you find that the competitive harm substantially outweighs the
competitive benefit.”).15
             FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
           UNREASONABLE RESTRAINT OF TRADE (PER SE RULE)
                           (ELEMENT 2B(i))16




15
      DFA has respectfully proposed the above edits to the Instruction, pursuant to
the parties’ discussion of this element at the September 1, 2020 charge conference.
See Sept. 1, 2020 Hr’g Tr. 370:10-371:5, 374:6-375:2, ECF No. 311.
16
       DFA continues to object to this Instruction in its entirety, on the basis that no
alleged conduct in this case is properly evaluated under the per se rule. See supra
note 5 and citations therein. DFA has also proposed edits to reflect the discussion at
the September 1, 2020 charge conference.

                                             39
          Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 41 of 105




       [The Court reserved judgment on this Instruction, pending its resolution of the
  parties’ legal dispute regarding the propriety of any per se instruction in this case
  and the parties’ forthcoming briefs on this issue. Sept. 1, 2020 Hr’g Tr. 312:8-11,
                           364:7-365:10, 386:4-13, ECF No. 311.]
          I will start with the “per se” rule. Certain agreements are so harmful to
competition that they are conclusively presumed to be illegal and an unreasonable
restraint of trade, without inquiry about the precise harm they have caused or the business
excuse for their use. These are called “per se” violations. Where a plaintiff alleges and
proves what is called a “per se” violation, the plaintiff is not required to prove that the
conduct hurt competition in the market. And it is not a defense that the defendant may
have acted with good motives, thought that what they were doing was legal, or that the
conspiracy may have had some good results.
          In this case, each Plaintiff claims that Defendants entered into certain agreements
to which the per se rule applies. Each Plaintiff claims that Defendants entered into
agreements with other cooperatives not to solicit each other’s members that were not
contained in the DocuWare agreements and also were not part of cooperatives
working together as DMS. Defendants deny that any such agreements ever existed. If
you find that such agreements existed, these agreements are presumed to be unreasonable
restraints of trade.417 If you make this finding with regard to theany non-solicitation


4 17
        See United States v. Coop. Theatres of Ohio, Inc., 845 F.2d 1367, 1373 (6th Cir.
1988) (“In sum, we find that the so-called “no-solicitation” agreement alleged in this case
is undeniably a type of customer allocation scheme which courts have often condemned
in the past as a per se violation of the Sherman Act.”); United States v. Consol. Laundries
Corp., 291 F.2d 563, 574–75 (2d Cir. 1961) (internal citations omitted) (“Similarly their
agreement to suppress all competition as to one phase of their business, i.e., old
customers, should be per se illegal irrespective of their competition for new customers.”);
XII Areeda & Hovenkamp, Antitrust Law p. 2030 at 216 (2012) (“A ‘naked’ market
division agreement is unlawful per se and may take many forms, including agreements
that require participants from (1) producing one another’s products, (2) selling in one
another’s territories, (3) soliciting or selling to one another’s customers, or (4)
expanding into a market in which another participant is an actual or potential rival.”). See
also United States v. Topco Assocs., Inc., 405 U.S. 596, 608 (1972) (analogizing

                                               40
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 42 of 105




agreements that were not contained in the DocuwareDocuWare agreements or part of
DMS, you must indicate this conclusion on the verdict form I provide to you and proceed
to analyze whether only those agreements caused injury-in-fact and damages for this
claimto any Plaintiff.
              FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
        UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON)
                         (ELEMENT 2B(ii))
   [The Court tasked itself with redrafting this Instruction. Sept. 1, 2020 Hr’g Tr.
                                  388:24, ECF No. 311.]



non-solicitation agreements (i.e., agreements not to call on each other’s customers, or, an
allocation of customers) with agreements to allocate territories, which are “classic
examples of a per se violation of s 1.”); Consol. Laundries, 291 F.2d at 574–75
(“Assuming that customers were allocated in the case at bar, no more need be proved; we
agree that the per se rule should be applied. We fail to see any significant difference
between an allocation of customers and an allocation of territory.”); United States v.
Cadillac Overall Supply Co., 568 F.2d 1078, 1087-90 (5th Cir. 1978) (agreements not to
solicit each other’s customers is the equivalent of customer allocation and constitutes a
per se violation of the Sherman Act); United States v. Brown, 936 F.2d 1042, 1045 (9th
Cir. 1991) (“[T]he agreement in this case should be characterized as per se illegal. The
agreement restricted each company's ability to compete for the other's billboard sites.”).

        The United States Supreme Court has explained that “an agreement between
competitors at the same level of the market structure to allocate territories in order to
minimize competition” is “usually termed a ‘horizontal’ restraint,” which “[t]his Court
has reiterated time and time again that (h)orizontal territorial limitations . . . are naked
restraints of trade with no purpose except stifling of competition. Such limitations are per
se violations of the Sherman Act.” Topco, 405 U.S. at 608. Likewise, the Second Circuit
explained, “[a]nd when, as here, the allocation [of customers] is coupled with predatory
practices against independent linen suppliers in order to compel them to join the
conspiracy or be put out of business, there is even more reason not to permit the
conspirators to justify their activities on the ground that business expediency makes them
reasonable.” Consol. Laundries, 291 F.2d at 574-75; Interphoto Corp. v. Minolta Corp.,
295 F. Supp. 711, 720 (S.D.N.Y. 1969) (citing Consolidated Laundries, 291 F.2d at
574-575) (agreement prohibiting party from soliciting or accepting orders from customer
is an agreement to allocate customers among competitors and a per se violation of the
Sherman Act). The same rationale applies here—there is no purpose for the
non-solicitation agreements except to stifle competition.


                                             41
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 43 of 105




       Now I will talk to you about the second standard, which is called the “rule of
reason.” The rule of reason balances pro-competitive and anti-competitive effects of
challenged acts or agreements to determine if they unreasonably restrain trade in the
relevant market. You are to apply this standard to the remaining alleged restraints and
agreements in this case.
       Under the rule of reason test, each Plaintiff must first prove by a preponderance of
the evidence that the challenged restraints resulted in a substantial harm to competition in
the alleged market for raw Grade A milk in Order 1. If they do, then Defendants must
prove by a preponderance of the evidence that the restraints were justified by legitimate
procompetitive benefits. If Defendants satisfy their burden, then each Plaintiff must
prove by a preponderance of the evidence that any legitimate competitive benefits
established by Defendants could have been achieved through less restrictive means.
       You must then balance the competitive harm against the procompetitive benefit.
The challenged restraints violate Section 1 of the Sherman Act only if you find that the
competitive harm substantially outweighs any legitimate procompetitive benefit. I will
now review each step of that analysis in more detail.




                                            42
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 44 of 105




               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                           RELEVANT MARKET
                              (ELEMENT 2(a))
[The Court instructed that the Relevant Market instructions be placed here. Sept. 1,
 2020 Hr’g Tr. 93:20-22, 394:15-16, ECF No. 311. The Court tasked plaintiffs with
               implementing revisions to this Instruction. Id. at 395:3-8.]
        To prevail on a Section 1 claim under the rule of reason, each Plaintiff must
prove by a preponderance of the evidence the relevant market. The relevant market
has two components: the product market and the geographic market. I will define
each for you in more detail.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                  RELEVANT MARKET: PRODUCT MARKET
                             (ELEMENT 2(a)(i))
     [The Court tasked DFA with redrafting this Instruction. Sept. 1, 2020 Hr’g Tr.
                                 406:5-9, ECF No. 311.]

        The basic idea of a relevant product market in an antitrust case like this one,
that alleges monopsonistic behavior, is to identify the market in terms of the
competing buyers to which producers can sell their product. In other words, the
relevant product market is comprised of that set of buyers or potential buyers who
are seen by sellers as being reasonably interchangeable or reasonable substitutes for
each other.18 This is a practical test with reference to the actual behavior of buyers
and marketing efforts of sellers. The buyers need not be identical or precisely
interchangeable as long as they are reasonable substitutes. And the relevant market
may include not only current buyers, but also persons or entities that reasonably


18
       See Todd v. Exxon, 275 F.3d 191, 202 (2d Cir. 2001) (“These factors are
reversed in the context of a buyer-side conspiracy. In such a case, ‘the market is not
the market of competing sellers but of competing buyers. This market is comprised
of buyers who are seen by sellers as being reasonably good substitutes.’” (quoting
Roger D. Blair & Jeffrey L. Harrison, Antitrust Policy and Monopsony, 76 Cornell L.
Rev. 297, 324 (1991))).

                                           43
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 45 of 105




could become buyers, even if they are not presently buyers. These are known as
“potential buyers.”
      To determine whether buyers are reasonable substitutes for each other, you
may consider:
            Whether a small, but significant, decrease in the price paid by
             one buyer would result in enough sellers switching from that
             buyer to another buyer, such that the price decrease would not
             be profitable. In other words, will sellers accept the price
             decrease or will so many switch to alternative buyers that the
             price decrease will be withdrawn?;
            Sellers’ views on whether various buyers are interchangeable;
            The perceptions of the industry or the public as to whether the
             buyers are in separate markets;
            The views of each Plaintiff and Defendants regarding who their
             respective competitors are;
            The existence or absence of different seller groups or
             distribution channels.
      Here, each Plaintiff contends that the relevant product market is raw Grade
A milk. By contrast, DFA contends that each Plaintiff has failed to allege a proper
relevant product market. DFA contends that not all Plaintiffs have the same buyer
options, and thus, all Plaintiffs do not all have the same relevant market. DFA also
contends that there are other buyers or potential buyers of raw milk that are
reasonable substitutes for DFA and its alleged coconspirators. If you find that a
Plaintiff has proven a relevant product market, then you should continue to
evaluate the remainder of that Plaintiff’s claim. However, if you find that a Plaintiff
has failed to prove such a market, then you must find in DFA’s favor on this claim.




                                          44
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 46 of 105




               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                RELEVANT MARKET: GEOGRAPHIC MARKET
                             (ELEMENT 2(a)(ii))
     [The Court tasked DFA with redrafting this Instruction. Sept. 1, 2020 Hr’g Tr.
                               411:13-21, ECF No. 311.]
        The relevant geographic market is the area in which the Defendants face
competition from other firms that compete in that relevant product market and to
which producers can reasonably turn to sell their milk. When analyzing the relevant
geographic market, you should consider whether changes in prices paid by buyers
in one area have substantial effects on prices paid by or quantities sold to buyers in
another area, which would tend to show that both areas are in the same relevant
geographic market. The geographic market may be as large as global or nationwide,
or as small as a single town or even smaller.
        In determining whether each Plaintiff has met his, her, or its burden and
proven that his, her, or its proposed geographic market is proper, you may consider
several factors, including:
              The geographic area in which Defendants buy and where
               Defendants’ suppliers are located;
              The geographic area to which sellers turn or have seriously
               considered turning;
              The transportation cost differences between areas;
              The time interval in which milk must be transported due to its
               perishability;
              The geographic areas that buyers view as potential sources of
               competition; and
              Whether governmental licensing requirements, taxes, or quotas
               have the effect of limiting competition in certain areas.
        Here, each Plaintiff must prove that the relevant geographic market is the
Federal Milk Marketing Order 1.19 A Federal Milk Marketing Order is a

19
      The majority of the language in this Instruction was included in the Court’s
September 1, 2020 Proposed Instructions. See Court’s Proposed Instr. on

                                          45
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 47 of 105




geographic area defined by the federal government for purposes of the U.S.
Department of Agriculture (“USDA”) setting minimum prices for raw Grade A
milk. There are eleven Federal Milk Marketing Orders. The geographic area of
Federal Milk Marketing Order 1 covers all of Connecticut, Delaware,
Massachusetts, New Hampshire, New Jersey, Rhode Island, Vermont, and the
District of Columbia, as well as certain parts, but not all, of Maryland, New York,
Pennsylvania, and Virginia.20
      DFA disputes that the entirety of Federal Milk Marketing Order 1 is a
relevant market for any plaintiff. DFA contends that some buyers of milk in Federal
Milk Marketing Order 1 are too far away from some Plaintiffs to be reasonable


September 1, 2020 Proposed Instructions. See Court’s Proposed Instr. on
“Geographic Market” at 13-14. DFA has edited certain words, such as changing
“sell” to “buy” and “customers” to “suppliers,” to implement the Second Circuit’s
instruction in Todd v. Exxon, 275 F.3d 191 (2d Cir. 2001), that in a monopsony case,
the relevant market analysis is a “‘mirror image’ of the traditional seller-side
market analysis.” Id. at 202; see also Model Jury Instructions in Civil Antitrust
Cases at A-113 (Am. Bar Ass’n 2016) (“ABA Model Instructions”).
20
       This definition of Federal Milk Marketing Order 1 is adapted from the
Court’s September 1, 2020 proposed definition of “Federal Milk Marketing Order”
and “Order 1.” See Court’s Jury Charge at 9, Proposed Definition of “Order 1”
(Aug. 26, 2020) (on file with author) (“Order 1 covers all of Connecticut, Delaware,
Massachusetts, New Hampshire, New Jersey, Rhode Island, Vermont, and the
District of Columbia, as well as certain portions of Maryland, New York,
Pennsylvania, and Virginia.”); see also id. at 8-9, Proposed Definition of “Federal
Milk Marketing Order” (“The federal government has issued regulations that the
U.S. Department of Agriculture (‘USDA’) uses to set the minimum price that must
be paid for raw Grade A milk in a designated geographic area known as a FMMO.
This means those who buy milk from producers in a particular FMMO must pay at
least the set minimum price to producers. A FMMO also imposes certain quality
standards; all milk that is ‘pooled’ on the FMMO must comply with these
standards. A FMMO is where milk is sold, not necessarily where it is produced.
There are eleven FMMOs in the United States. FMMOs are identified by number,
but they are not numbered consecutively. As a result, although you may hear
reference, for example, to ‘Order 32,’ that does not mean there are thirty-two
FMMOs. Not all states are in a FMMO. Milk and milk pricing may also be
regulated at the state level. There are also parts of the United States where there is
no regulation of raw Grade A milk at either the state or federal level.”).

                                          46
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 48 of 105




options. DFA also contends that some buyers located outside the boundaries of
Federal Milk Marketing Order 1 are viable options for some Plaintiffs.
         FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
 UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON): HARM TO
                        COMPETITION
                    (ELEMENT 2B2(iib)(ai))
     [The Court tasked DFA with redrafting this Instruction. Sept. 1, 2020 Hr’g Tr.
                                  414:4-6, ECF No. 311.]
        As I mentioned, to prove that the challenged restraints are unreasonable, each
Plaintiff first must prove by a preponderance of the evidence that the restraints resulted
in, or are likely to result in, substantial harm to competition in the relevant product and
geographic market, as I defined earlier.
        A harmful effect on competition means a reduction in competition that results in
the loss of some of the benefits of competition, such as lower prices, increased output,
or higher product quality. If the challenged conduct has not resulted in, or is not likely
to result in, higher prices, decreased output, lower quality, or the loss of some other
competitive benefit, then there has been no effect on competition, and you should find
that the challenged conduct was not unreasonable.21 This element requires each Plaintiff
to prove harm to competition, not to individual competitors.
        In determining whether the challenged restraints have produced, or are likely to
produce, harm to competition, you may consider the following factors:
              the effect of the restraint on prices, output, product quality and
               service;
              the purpose and nature of the restraint;
              the nature and structure of the relevant market;
              the number of competitors in the relevant market and the level of
               competition among them, both before and after the restraint was
               imposed; and
              whether the Defendants possess market power.


21
        See ABA Model Instructions at C-5.


                                              47
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 49 of 105




       The last factor mentioned, market power, includes the ability to control price,
exclude competition, or restrict output. An important factor in determining whether
Defendants possess market power is Defendants’ market share, that is, the percentage of
the products or services it buys in the relevant market compared to those bought by all
other competitors. Think of the market as a pie with each competitor having a share. The
question is, how much of the pie do the Defendants control or possess? Other factors that
you may consider in determining whether Defendants have market power include barriers
to entry by new competitors in the relevant market. A barrier to entry is something that
makes it more difficult for a new competitor to enter the market and compete. If a party
does not possess a substantial market share, it is less likely that party possesses market
power. If Defendants do not possess market power, it is less likely that the challenged
restraint has resulted in, or will result in, a substantial harmful effect on competition in
the market.
        FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON): PROOF OF
                  COMPETITIVE BENEFITS
                   (ELEMENT 2B(ii)2(b)(ii))
  [The Court tasked DFA with redrafting this Instruction. Sept. 1, 2020 Hr’g Tr.
                                418:17-25, ECF No. 311.]
              If you find that Plaintiffs haveeach Plaintiff has proven that the
challenged restraintsrestraint resulted in substantial harm to competition in thea
relevant market, then you must next must determine whether the restraintsrestraint
also benefitbenefits competition in other ways. The burden is on Defendants to prove
that the challenged restraints benefited competition—in other words, that the
restraints had procompetitive effects or advanced procompetitive objectives. In
conducting this inquiry, you should consider whether Defendants could have
achieved the procompetitive objectives without the challenged restraints.
If you find that the challenged restraints dorestraint does result in competitive benefits,
then you also must consider whether the restraints werethe burden shifts back to



                                             48
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 50 of 105




each Plaintiff to prove that the restraint was not reasonably necessary to achieve the
benefits. If each Plaintiff proves that the same benefits could have been readily
achieved by other, reasonably available alternative means that create substantially
less harm to competition, then they cannot be used to justify the restraint.
       If you find that Defendants meet their burden to prove a pro-consumer
business justification by a preponderance of the evidence, then the burden shifts
back to each Plaintiff to demonstrate by a preponderance of the evidence that the
same benefits could have been readily achieved by other, reasonably alternative
means that create substantially less harm to competition.
            FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
         UNREASONABLE RESTRAINT OF TRADE: BALANCING THE
                      COMPETITIVE EFFECTS
                          (ELEMENT 2(b)(iii))
   [The Court tasked DFA with redrafting this Instruction. Sept. 1, 2020 Hr’g Tr.
            418:17-25, ECF No. 311; see also id. at 428:13-14, 435:13-23.]

       If you find that the challenged restraints werealleged restraint was reasonably
necessary to achieve competitive benefits, then you must balance those competitive
benefits against the competitive harm resulting from the same restraintconduct.
       If the competitive harm substantially outweighs the competitive benefits, then the
challenged restraints arealleged restraint is unreasonable. If the competitive harm
does not substantially outweigh the non-pretextual competitive benefits, then the
challenged restraints arealleged restraint is not unreasonable. In conducting this
analysis, you must consider the benefits and harm to competition and consumers, not just
to a single competitor or group of competitors. Plaintiffs bearEach Plaintiff bears the
burden of proving that the anticompetitive effect of theDFA’s alleged conduct
substantially outweighs its benefits.
          FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
       UNREASONABLE RESTRAINT OF TRADE: BALANCING THE
      COMPETITIVE EFFECTS – ADDITIONAL CONSIDERATION FOR
                      EXCLUSIVE DEALING



                                           49
Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 51 of 105




                               50
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 52 of 105




                               (ELEMENT 2(b)(iii)))22
[The Court tasked DFA with redrafting this Instruction. See Sept. 1, 2020 Hr’g Tr.
                   Sept. 1, 2020 Hr’g Tr. 435:13-23, ECF No. 311.]
      In this case, you should take into account two additional considerations as
you conduct your analysis to balance competitive benefits against any competitive
harm resulting from the same conduct.




22
       During the September 1, 2020 charge conference, the Court directed DFA to
incorporate its instruction regarding exclusive dealing arrangements into the prior
instruction regarding “Proof of Competitive Benefits.” See Sept. 1, 2020 Hr’g Tr.
435:13-23, ECF No. 311. DFA respectfully submits that because any instruction on
exclusive dealing provides the jury with additional legal context for applying the
rule of reason balancing test to the alleged full supply agreements in this case—and,
thus, instructs the jury on how to assess the alleged agreements’ potential
competitive harms compared to any potential procompetitive benefits—it must
follow any instruction regarding “Balancing the Competitive Effects.” See generally
ABA Model Instructions at D-71, D-73 (explaining that “exclusive dealing
arrangements and partial exclusive dealing arrangements, whatever form they may
take, are analyzed under the rule of reason to determine if they result in a
substantial and unreasonable harm to competition in a relevant market.”); see also
Elec. Commc’n Corp. v. Toshiba, 129 F.3d 240, 243-46 (2d Cir. 1997) (analyzing
alleged exclusive dealing agreement under the rule of reason and finding no
evidence of an adverse effect on competition); Charych v. Siriusware, 790 F. App’x
299, 302 (2d Cir. 2019) (noting that alleged exclusive dealing agreement was a run of
the mill business arrangement that was presumptively legal); cf. Geneva Pharms. v.
Barr Labs., 386 F.3d 485, 508 (2d Cir. 2004) (explaining that exclusive dealing
arrangements may “have pro-competitive purposes and effects, such as assuring
steady supply, affording protection against price fluctuations, reducing selling
expenses, and promoting stable, long-term business relationships” and therefore
must be analyzed under the rule of reason and adding that, “[i]n order not to
condemn the positive aspects of exclusive dealing agreements” the decision-maker
“must take care to consider the competitive characteristics of the relevant market”
through a fact-based analysis). As previously explained, DFA’s proposed
Instruction derives directly from the applicable Model Instructions regarding
exclusive dealing arrangements. See ABA Model Instructions at D-71, D-73. The
Court instructed plaintiffs to send any proposed additions to this Instruction to
DFA’s counsel. Sept. 1, 2020 Hr’g Tr 430:3-11. As of the time of this filing, plaintiffs
had not done so.

                                           51
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 53 of 105




      First, each Plaintiff contends that DFA has entered into exclusive supply
agreements with certain processors (also known as “full supply agreements”).
Exclusive dealing arrangements require a buyer of a product or service to obtain
that product or service exclusively from one supplier for a period of time. To the
extent that you find that any Plaintiff has proven that DFA entered into an exclusive
supply agreement with any processor, you should consider that, from the standpoint
of the buyer or seller, these types of exclusive dealing arrangements may have
potential procompetitive effects that benefit consumers and that need to be weighed
against the potential anticompetitive effects of foreclosing competing suppliers’
access to the buyer and the buyer’s access to competing suppliers’ products and
services.
      If you determine that DFA entered into exclusive supply agreements with
certain processors, then, in determining whether DFA’s supply agreements with
those processors had a substantially harmful effect on competition in a relevant
market, you should consider the nature and history of the use of full supply
agreements in the dairy industry, whether buyers have independent reasons for
entering into full supply agreements or were coerced into entering into them,
whether other competing suppliers also offer full supply agreements, the extent of
competition among competing suppliers for full supply agreements with buyers,
DFA’s position in the marketplace, the competitive alternatives to DFA’s products
or services, the reasons DFA and processors entered into the full supply agreements
at issue, and the effect of the use of the full supply agreements on the ability of other
competing buyers to enter the market and on price and other competition in the
alleged market for buyers of raw Grade A milk.
      By considering all of these factors, you should determine whether the
exclusive dealing contracts adversely affected the premiums paid by buyers, output,
or quality of raw Grade A milk in the relevant market. Where a restraint does not




                                           52
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 54 of 105




adversely affect price, output, or quality, it is unlikely to substantially harm
competition between buyers for the relevant product.
            FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
        UNREASONABLE RESTRAINT OF TRADE: BALANCING THE
     COMPETITIVE EFFECTS – ADDITIONAL CONSIDERATION FOR JOINT
                             VENTURES
                         (ELEMENT 2(b)(iii))23
        [The Court tasked DFA with inclusion of this Instruction. See Sept. 1, 2020
                            Hr’g Tr. 435:5-11, ECF No. 311.]
       The second additional consideration you should take into account as you
conduct your analysis to balance competitive benefits against any competitive harm
relates to how the antitrust laws treat agreements that are part of an integration of
the assets or resources of two or more businesses—which is sometimes known as a
joint venture. Defendants contend that DMS is a joint venture among DFA and
other dairy cooperatives.
       Where two or more entities combine substantial portions of their businesses
in a joint venture, an agreement on the price to be charged can be a natural aspect
of the business integration. The law recognizes that these business integrations often
have positive effects on competition and can provide benefits to consumers. When
the businesses involved in the joint venture are cooperatives, they do not necessarily
have to qualify for Capper-Volstead Act protections in order for their business
integration to provide these pro-competitive effects.
       If you conclude that there was an agreement between DFA and other
cooperatives, you should assess whether that agreement was part of an integration
of the cooperatives’ assets and resources for a purpose other than merely to
suppress farmer pay premiums. In making this determination, you should first
assess whether DFA and those cooperatives have combined their assets or resources

23
       DFA’s proposed Instruction closely tracks and derives from the Model
Instruction on joint ventures, and deviates from that Model Instruction only to
reflect the unique facts and situations of this case. See ABA Model Instructions at
B-27.

                                          53
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 55 of 105




and whether that business integration was designed to achieve competitive benefits,
such as creating a new product or service, generating efficiencies that the
cooperatives would not have been able to achieve independently, or providing some
other benefit to competition or farmers. The mere coordination of decisions on
price, output, customers, territories, and the like is not an integration of assets or
resources. Cost savings alone, without an integration of assets or resources, are not
proof of a procompetitive benefit.
      If you conclude that there was an integration of assets or resources, you
should next assess whether the alleged agreement was reasonably necessary to
achieve the competitive benefits of the business integration. If the alleged agreement
was reasonably necessary to achieve the competitive benefits of the business
integration, then you should conclude that the alleged agreement was part of an
integration of the companies’ assets or resources, and you should assess whether
that agreement results in an adverse effect on competition that outweighs any
procompetitive benefit.24


24
       The law is clear that agreements that are ancillary to a lawful joint venture
must be evaluated under the rule of reason—and, therefore, must be evaluated by
balancing the alleged agreements’ purported adverse effect on competition against
their procompetitive benefits. See, e.g., Texaco v. Dagher, 547 U.S. 1, 7 (2006) (in the
context of a lawful joint venture, a restraint that is ancillary to the legitimate and
competitive purposes of the business association cannot be analyzed as a per se
restraint); North Am. Soccer League v. Nat’l Football League, 670 F.2d 1249, 1259
(2d Cir. 1982) (“agreements between members of a joint venture . . . are subject to
scrutiny under the rules of reason.”); Major League Baseball Props. v. Salvino, 542
F.3d 290, 336-38 (2d Cir. 2008) (Sotomayor, J, concurring) (explaining that that
clubs’ joint decision to license intellectual property exclusively through a single
agent was not a horizontal restraint of trade that should be evaluated per se, but
rather, an ancillary restraint to a legitimate joint venture that should be evaluated
under the rule of reason and adding that “to protect the efficiency-enhancing
potential of joint ventures and cooperatives, the rule of reason is the favored
method of analysis for these ventures, preventing courts from intervening before a
full market analysis is completed”) (citing Copperweld Corp. v. Independence Tube
Corp., 467 U.S.752, 768 (1984) (recognizing that because joint ventures “hold the
promise of increasing a firm's efficiency and enabling it to compete more

                                           54
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 56 of 105




               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                    EFFECT ON INTERSTATE COMMERCE
                               (ELEMENT 3)
       The Sherman Act applies only to conduct or restraints that affect interstate or
foreign commerce. Here, Here, the essential element of interstate or foreign commerce
has been established.
             FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                 INJURY IN FACT AND ANTITRUST INJURY
                                (ELEMENT 4)
   [The Court tasked DFA with redrafting this Instruction. Sept. 1, 2020 Hr’g Tr.
               440:8-9, 441:15-16, 442:17-20, 446:12-15, ECF No. 311.]
       Each Plaintiff is entitled to recover damages =for an injury to his, her, or its
business, if he, she, or it can establish fourthree elements of injury:
       (1)   The Plaintiff was in fact injured as a result of Defendants’ violation
             of the antitrust laws;
       (2)   Defendants’ illegal conduct was a material cause of the Plaintiff’s
             injury; and
       (3)   The Plaintiff’s injury is an injury of the type that the antitrust laws
             were intended to prevent.
       (4) The injury was to the Plaintiff’s business or property.
       In order to establishThe first element is sometimes referred to as “injury in
fact,” it must be established that theor “fact of damage.” For each Plaintiff to

effectively,” joint ventures should normally be analyzed under a rule of reason));
Med. Ctr. at Elizabeth Place v. Atrium Health Sys., 922 F.3d 713, 724-28 (6th Cir.
2019) (explaining that joint ventures are themselves evaluated under the rule of
reason due to their possibility for procompetitive efficiencies and observing that
restraints that are ancillary to the legitimate and competitive purposes of a joint
venture and may contribute to the success of the joint venture are inappropriate for
per se treatment). As a result, DFA respectfully submits that this Instruction
regarding “Joint Ventures” must be given to the jury as part of the Court’s
instructions to the jury regarding the rule of reason analysis governing each
plaintiff’s claim. See ABA Model Instructions at B-27. Moreover, because the
antitrust jurisprudence regarding ancillary restraints and lawful joint ventures
exists independently of the Capper-Volstead Act, DFA submits that it would be
incorrect for the Court to instruct the jury that its consideration of DMS as a lawful
joint venture is appropriate only in connection with DFA’s status as a
Capper-Volstead protected entity.

                                             55
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 57 of 105




establish that he, she, or it is entitled to recover damages, each Plaintiff must prove
that he, she, or it was injured as a result of Defendants’ violation of the antitrust laws.
Proving the fact of damage does not require a Plaintiff to prove the dollar value of his or,
her, or its injury. It requires only that it be established that theeach Plaintiff in fact
suffered an injury as a result ofprove that he, she, or it was in fact injured by
Defendants’ alleged antitrust violation. It is important to understand, however, that
injury and amount of damage are different concepts and that you cannot consider
the amount of a Plaintiff’s damage unless and until you have concluded that he, she,
or it has established that he, she or it was in fact injured.
       Each Plaintiff must also establish by a preponderance of the evidence that
Defendants’ alleged illegal conduct was a material cause of his or, her, or its injury. This
means that each Plaintiff must have proved that some damage occurred to that Plaintiff
as a result of Defendants’ alleged antitrust violation, and not some other cause. ItEach
Plaintiff is not required to prove that Defendants’ alleged antitrust violation bewas the
sole cause of thethat Plaintiff’s injury, nor doneed a Plaintiff eliminate all other
possible causes of injury need to be eliminated. It is enough if theeach Plaintiff
proveshas proved that the alleged antitrust violation was a material cause of his, her, or
its injury.
       Each Plaintiff must also establish that his, her, or its injury was the type of injury
that the antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
injury.” If a Plaintiff’s injuries were caused by a reduction in competition, acts that would
lead to a reduction in competition, or acts that would otherwise harm producers, then that
Plaintiff’s injuries are antitrust injuries. IfOn the injury is solely to a particular
Plaintiff, and not to competition in the relevant marketplace, it is not “other hand, if
a Plaintiff’s injuries were caused by heightened competition, the competitive process
itself, or by acts that would benefit consumers, then that Plaintiff’s injuries are not
antitrust injuries, and that Plaintiff may not recover damages for those injuries
under the antitrust injurylaws.” In establishing antitrust injury, Plaintiffseach Plaintiff



                                             56
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 58 of 105




can only rely on the aggregate effect of the alleged conspiracy provided that the
harmacts that occurred within the statute of limitations, which I will address later in my
instructions.25
       If you find that a Plaintiff has established that he, she, or suffered “injury in fact,”
from an antitrust injury, you must then consider the amount of that Plaintiff’s damages.
                  FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                          MARKET WIDE SUPPRESSION




25
       Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338-39 (1971).
(holding that a cause of action accrues in an antitrust conspiracy case “when a
defendant commits an act that injures [the] plaintiff’s business” such that “if a
plaintiff feels the adverse impact of an antitrust conspiracy on a particular date, a
cause of action immediately accrues to him to recover all damages incurred by that
date and all provable damages that will flow in the future from the acts of the
conspirators on that date”); see also Klehr et ux. v. A.O. Smith Corp. et al., 521 U.S.
179, 181, 190 (1997) (holding that while the continuing violations doctrine might
allow a plaintiff to recover for damages caused by a “separable, new predicate act
within the 4-year limitations period,” a plaintiff “cannot use an independent, new
act as a bootstrap to recover for injuries caused by other predicate acts that took
place outside the limitations period”).

                                              57
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 59 of 105




                                   (ELEMENT 4)26




26
        DFA continues to object to this Instruction in its entirety because it is unduly
argumentative and confusing to the jury. Among other things, this Instruction
inaccurately reflects the allegations in this case, mischaracterizes DFA’s position,
incorrectly instructs the jury on the nature of the inquiry it must undertake in
deciding whether each plaintiff has met its burden to prove injury and damages,
and improperly suggests to the jury that it must place dispositive weight on either
side’s expert testimony, when unequivocally, it need not. Indeed, the jury has no
legal duty to “decide whether to accept or reject the experts’ testimony” as a
zero-sum proposition and the verdict will not require any such decision with respect
to any expert’s testimony. To the contrary, in deciding whether each plaintiff has
proven injury and damages, the jury is entitled to consider a wide array of
evidence—expert and otherwise—in analyzing whether each plaintiff received lower
pay premiums than it otherwise would have because of something illegal that DFA
allegedly did. The expert regression in this case may be merely one piece of that
evidence that the jury may consider in reaching its decision. In the event the jury is
permitted to consider the regression at all following the Federal Rule of Civil
Procedure 50(a) stage of the case, it will be entitled to place whatever weight on this
evidence as it sees fit and this decision may vary from plaintiff to plaintiff. To the
extent plaintiffs’ proposed Instruction tells the jury otherwise, it is entirely
unsupported as a matter of law. Moreover, the Instruction is improper because it
suggests incorrectly that DFA’s defense to the elements of injury and damages
amounts solely to a rebuttal of plaintiffs’ expert’s evidence. In reality, DFA has
made clear to plaintiffs and the Court that it intends to defend against each
plaintiff’s claim of injury and damages by introducing factual, non-expert evidence
from its own percipient witnesses as well as evidence elicited through cross
examination of the individual plaintiffs. Because plaintiffs’ proposed Instruction
improperly reduces DFA’s defense on injury and damages to a battle of the experts,
it is misleading and should not be given to the jury.

                                          58
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 60 of 105




        In this case, each Plaintiff claims that Professor Elhauge’s regression analysis
shows both their antitrust impact and damages. Specifically, Plaintiffs claim that his
regression analysis shows market-wide suppression of the over-order premiums in Order
1, which reduced the amount paid to Plaintiffs by 98.7 cents per hundred weight.
Plaintiffs claim that you can calculate their individualized damages by multiplying the
reduction in price 98.7 cents per hundred weight, by the total number of hundred weights
of milk that each Plaintiffs sold in Order 1 during the relevant time period. Defendants
deny these claims, dispute Professor Elhauge’s opinions, and contest Plaintiffs’ method
of establishing damages
        Both sides have presented you with expert testimony to assist you in determining
what, if any, antitrust impact or damages were sustained by Plaintiffs. It is for you to
decide whether to accept or reject the experts’ testimony. The verdict form will guide you
in recording your conclusions with regard to the issue of damages.
               SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
                      MONOPSONIZATION - ELEMENTS
        Each Plaintiff alleges that they were injured by Defendants’ unlawful
monopsonization of the alleged raw Grade A milk market in Order 1 in violation of
Section 2 of the Sherman Act. As I explained earlier, a monopsony exists where a single
buyer substantially controls the market as the primary purchaser of products offered by
sellers. Here, a monopsony may exist if the purchasers of raw Grade A milk exert
unlawful control over where farmers can either sell their milk or the price at which they
can sell it.
        To prevail on this claim, each Plaintiff must prove by a preponderance of the
evidence each of the following essential elements:
        (1)    theThe alleged market is a valid antitrust market (as previously
               defined);
               a.     Relevant product market;
               b.     Relevant geographic market;
        (2)    Defendants possessed monopsony power in that market;
               a.     Direct proof of monopsony power;
               b.     Indirect proof of monopsony power;


                                           59
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 61 of 105




       (3)      Defendants willfully acquired or maintained monopsony power in
                that market by engaging in anticompetitive conduct;
       (4)      Defendants’ conduct occurred in or affected interstate commerce (as
                previously instructed, this element has been met); and
       (5)      Plaintiffs were injured in their business or property because of
                Defendants’ anticompetitive conduct.
       I will explain each of these elements in more detail.
       If you find that each PlaintiffsPlaintiff failed to prove all of these elements by a
preponderance of the evidence, then you must find for Defendants and against Plaintiffs
on this claim. If you find that each PlaintiffsPlaintiff has proved each of these elements
by a preponderance of the evidence, then you must consider whether DFA has
qualified as a protected entity under the Capper-Volstead Act. If you find that DFA
qualifies for protection under the Capper-Volstead Act, then you must not base any
finding of Section 2 liability on any conduct that is immune under the
Capper-Volstead Act, as I have previously instructed you. If you find that DFA has
not proven that it qualifies for Capper-Volstead Act protection or that it has
engaged in predatory conduct that is not immune, within the meaning of the
instruction that I gave you, then you must find for Plaintiffs and against Defendants on
this claim.27
                SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
                   MONOPSONIZATION – RELEVANT MARKET




27
       For ease of the Court’s reference, DFA has proposed a Capper-Volstead Act
“toggle” pursuant to the Court’s discussion at the September 1, 2020 charge
conference and has further edited this instruction to properly reflect the elements of
the claim and the role of the market analysis in determining DFA’s alleged liability
under Section 2. See generally Sept. 1, 2020 Hr’g Tr. 317:13-18, ECF No. 311; see
also ABA Model Instructions at A-102.


                                             60
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 62 of 105




                              (ELEMENT 1)28
      As I instructed you earlier, Plaintiffseach Plaintiff must prove by a
preponderance of the evidence that Defendants had monopsony power in a relevant
market, which. Plaintiffs claim the relevant market is the raw Grade A milk market in
Order 1. Defendants dispute that all Plaintiffs have the same relevant market
because the selling options differ from Plaintiff to Plaintiff.
      Defining the relevant market is essential because you are required to make a
judgment about whether Defendants have monopsony power in a properly defined
economic market. To make this judgment, you must be able to determine what, if any,
economic forces restrain Defendants’ freedom to set prices in the relevant product
marketfor the purchasing of raw Grade A milk. The most likely and most important
restraining force will be actual and potential competition from other firms and their
productsbuyers. This includes all firmsbuyers and productspotential buyers that act
or likely could act as restraints on Defendants’ power to exclude competition or set
prices as it pleases because sellers could switch to other options available in the
marketplace if Defendants set thetheir own prices too low. All the firms and

28
       At the August 10, 2020 charge conference, the Court tasked plaintiffs with
incorporating the relevant market instructions into each claim. See Aug. 10, 2020
Hr’g Tr. 137:23-138:4, ECF No. 296 (“We’re going to have new definitions of those,
and I’ll just ask that the plaintiffs patch those new definitions over here and just
add a phrase ‘as previously instructed’ so that the jury knows that this is not
something new that they’re hearing but the instruction should be self-contained so
that they – they can grasp what the elements are without flipping back and seeing
the previous instruction.” (emphases added)); see also id. at 138:20-139:1 (“I’m
telling Mr. Zakarian, whatever you come up with there, paste it in here and let the
jury know ‘as previously instructed’ so that, A, you alert the jury that ‘you’ve
already heard this’ and, B, it’s self-contained in the instruction so they’re not trying
to go back to find out where the ‘relevant market’ definitions are.” (emphasis
added)). Because the Court tasked DFA with redrafting the relevant product and
geographic market instructions during the September 1, 2020 Charge Conference,
see Sept. 1, 2020 Hr’g Tr. 406:5-9, 411:13-21, ECF No. 311, and because plaintiffs
did not copy the relevant market instructions into each claim as instructed, DFA
has included those redrafted instructions before each claim in these proposed
instructions.


                                            61
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 63 of 105




productsbuyers that exert such restraining force are within what is called the relevant
market.29
      There are two aspects you must consider in determining whether a Plaintiff
has met his, her, or its burden to prove the relevant market by a preponderance of
the evidence. The first is the relevant product market. The second is the relevant
geographic market.
         SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
     MONOPSONIZATION -- RELEVANT MARKET: PRODUCT MARKET
                         (ELEMENT 1(a))
[The Court tasked DFA with redrafting this Instruction for the First Claim. Sept. 1,
                       2020 Hr’g Tr. at 406:5-9, ECF No. 311.]




29
       See ABA Model Jury Instructions at A-106 (“The most likely and important
restraining force will be actual and potential competition from other firms and their
products. This includes all firms and products that act or likely could act as
restraints on defendant’s power to set prices as it pleases because customers could
switch to them if defendant sets its own prices too high. All the firms and products
that exert such restraining force are within what is called the relevant market.”).

                                          62
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 64 of 105




      As I explained before, the relevant product market is comprised of that set of
buyers or potential buyers who are seen by sellers as being reasonably
interchangeable or reasonable substitutes for each other.30 This is a practical test
with reference to the actual behavior of buyers and marketing efforts of sellers. The
buyers need not be identical or precisely interchangeable as long as they are
reasonable substitutes. And the relevant market may include not only current
buyers, but also persons or entities that reasonably could become buyers, even if
they are not presently buyers. These are known as “potential buyers.”
      To determine whether buyers are reasonable substitutes for each other, you
may consider:
            Whether a small, but significant, decrease in the price paid by
             one buyer would result in enough sellers switching from that
             buyer to another buyer, such that the price decrease would not
             be profitable. In other words, will sellers accept the price
             decrease or will so many switch to alternative buyers that the
             price decrease will be withdrawn?;
            Sellers’ views on whether various buyers are interchangeable;
            The perceptions of the industry or the public as to whether the
             buyers are in separate markets;
            The views of each plaintiff and Defendants regarding who their
             respective competitors are;
            The existence or absence of different seller groups or
             distribution channels.
      Here, each Plaintiff contends that the relevant product market is raw Grade
A milk. By contrast, DFA contends that each Plaintiff has failed to allege a proper
relevant product market. DFA contends that not all Plaintiffs have the same buyer
options, and thus, all Plaintiffs do not all have the same relevant market. DFA also
contends that there are other buyers or potential buyers of raw milk that are

30
       See Todd v. Exxon, 275 F.3d 191, 202 (2d Cir. 2001) (“These factors are
reversed in the context of a buyer-side conspiracy. In such a case, ‘the market is not
the market of competing sellers but of competing buyers. This market is comprised
of buyers who are seen by sellers as being reasonably good substitutes.’” (quoting
Roger D. Blair & Jeffrey L. Harrison, Antitrust Policy and Monopsony, 76 Cornell L.
Rev. 297, 324 (1991))).

                                         63
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 65 of 105




reasonable substitutes for DFA and its alleged coconspirators. If you find that a
Plaintiff has proven a relevant product market, then you should continue to
evaluate the remainder of that Plaintiff’s claim. However, if you find that a Plaintiff
has failed to prove such a market, then you must find in DFA’s favor on this claim.
        SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
  MONOPSONIZATION -- RELEVANT MARKET: GEOGRAPHIC MARKET
                        (ELEMENT 1(b))
[The Court tasked DFA with redrafting this Instruction for the First Claim. Sept. 1,
                       2020 Hr’g Tr. 411:13-21, ECF No. 311.]
      As I explained before, the relevant geographic market is the area in which the
Defendants face competition from other firms that compete in that relevant product
market and to which producers can reasonably turn to sell their milk. When
analyzing the relevant geographic market, you should consider whether changes in
prices paid by buyers in one area have substantial effects on prices paid by or
quantities sold to buyers in another area, which would tend to show that both areas
are in the same relevant geographic market. The geographic market may be as
large as global or nationwide, or as small as a single town or even smaller.
      In determining whether each Plaintiff has met his, her, or its burden and
proven that his, her, or its proposed geographic market is proper, you may consider
several factors, including:
            The geographic area in which Defendants buy and where
             Defendants’ suppliers are located;
            The geographic area to which sellers turn or have seriously
             considered turning;
            The transportation cost differences between areas;
            The time interval in which milk must be transported due to its
             perishability;
            The geographic areas that buyers view as potential sources of
             competition; and
            Whether governmental licensing requirements, taxes, or quotas
             have the effect of limiting competition in certain areas.


                                          64
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 66 of 105




       Here, each Plaintiff must prove that the relevant geographic market is the
Federal Milk Marketing Order 1. A Federal Milk Marketing Order is a geographic
area defined by the federal government for purposes of the U.S. Department of
Agriculture (“USDA”) setting minimum prices for raw Grade A milk. There are
eleven Federal Milk Marketing Orders. The geographic area of Federal Milk
Marketing Order 1 covers all of Connecticut, Delaware, Massachusetts, New
Hampshire, New Jersey, Rhode Island, Vermont, and the District of Columbia, as
well as certain parts, but not all, of Maryland, New York, Pennsylvania, and
Virginia.
       DFA disputes that the entirety of Federal Milk Marketing Order 1 is a
relevant market for any Plaintiff. DFA contends that some buyers of milk in
Federal Milk Marketing Order 1 are too far away from some Plaintiffs to be
reasonable options. DFA also contends that some buyers located outside the
boundaries of Federal Milk Marketing Order 1 are viable options for some
Plaintiffs.
SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT MONOPSONIZATION
                    – MONOPSONY POWER
                         (ELEMENT 2)31
       You must determine whether Defendants have monopsony power in the
relevant market. As I instructed you earlier, a monopsony is to the buy side of the
market what a monopoly is to the sell side of the market.
       To prove theirits monopsonization claim, Plaintiffseach Plaintiff must prove that
Defendants have monopsony power in a relevant antitrust market. Monopsony power is
the power to control prices or exclude competition in a relevant antitrust market as the
purchaser of products. More precisely, a firm is a monopsonist if it can exert control over
or reduce the price for the sale of goods, here, raw Grade A milk, from a seller or sellers,
here, the farmers. A person or entity is a monopsonist if it can profitably lower or


31
    DFA proposes the above edits to ensure that this Instruction conforms to the
ABA Model Instruction and relevant law. See ABA Model Instructions at A-104.

                                            65
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 67 of 105




maintain prices for a significant period of time, below competitive levels. However,
possession of monopsony power, in and of itself, is not unlawful. See ABA Model
Jury Instructions A-104.
        There are two ways that Plaintiffs may show Defendants possessed monopsony
power in the relevant market: the first is through “direct” proof and the second is through
“indirect” proof. I will describe each method to you.
           SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
       MONOPSONIZATION – DIRECT PROOF OF MONOPSONY POWER
                          (ELEMENT 2A)32
        Under the direct method, each Plaintiffs can satisfy theirhis, her, or its burden of
proof by showing that Defendants have the ability to reduce or control the price of raw
Grade A milk or otherwise reduce competition in thea relevant market which Plaintiffs
claim is Order 1. Plaintiffs. Each Plaintiff must also prove that Defendants have the
power to reduce or control prices substantially below a competitive level for a
significant period of time. If Defendants would lose too much business to other
competitors that it would become unprofitable to continue excluding competition or
reducing prices, then Defendants do not have monopsony power.
        Plaintiffs claim to have direct proof of monopsony power through the alleged
2017 Independent Plan. Defendants dispute this claim.
           SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
     MONOPSONIZATION – INDIRECT EVIDENCE OF MONOPSONY POWER




32
       DFA continues to object to this Instruction on the basis that plaintiffs have
not identified any evidence in this case that constitutes “direct proof” of DFA’s
alleged monopsony power as a matter of law. DFA’s Objs. to Pls.’ Jury Instr. at
26-28, ECF No. 293; Aug. 10, 2020 Hr’g Tr. 151:19-154:18, ECF No. 296. DFA also
objects to the instruction to the extent it improperly deviates from the Model
Instructions and misstates the law. See ABA Model Instructions at A-121.


                                             66
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 68 of 105




                                  (ELEMENT 2B)33
      As I stated, monopsony power also can be established through indirect, or
circumstantial, proof. Such proof includes Defendants’ market share, barriers to entry,
history of plant closures, and market share trends. If this evidence establishes that
Defendants have the power to control prices or exclude competition in thea relevant
market, then you may conclude that Defendants have monopsony power in the market.
      The first factor you should consider is Defendants’ share of the relevant market.
Based on the evidence that you have heard about Defendants’ market share, you should
determine Defendants’ market share as a percentage of salespurchases of raw Grade A
milk in the relevant market. Defendants must have a significant share of the market in
order to possess monopsony power. The higher the company’s share, the higher the
likelihood that a company has monopsony power.
      In evaluating whether the percentage of market share supports a finding of
monopsony power, you also should consider other aspects of the relevant market,
including barriers to entry, market share trends, the number and size of competitors.
Along with Defendants’ market share, these factors should inform you as to whether
Defendants have monopsony power. The higher the company’s share, the higher the
likelihood that a company has monopsony power.
      A market share below 50 percent is ordinarily not sufficient to support a
conclusion that a defendant has monopsony power. However, if you find that the other
evidence demonstrates that Defendants do, in fact, have monopsony power despite
having a market share below 50 percent, you may conclude that Defendants have
monopsony power.
      The trend in Defendants’ market share is also something you may consider. An
increasing market share may strengthen an inference that a company has monopsony


33
      For ease of the Court’s reference, DFA proposes the following revisions to
ensure this Instruction aligns with the ABA Model Instruction and properly
instructs the jury in its assessment of each plaintiff’s monopsony—rather than
monopoly—claim against DFA. See generally ABA Model Instructions at A-115.

                                          67
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 69 of 105




power, particularly where that company has a high market share. Conversely, a
decreasing market share may weaken an inference that a company has monopsony
power. You may also consider whether there are barriers to entry for purchasers of raw
milk into the relevant market. Barriers to entry make it difficult for new competitors to
enter the relevant market for purchasing raw Grade A milk in a meaningful and timely
way. Barriers to entry might include the large financial investment required to build a
plant or satisfy governmental regulations. Evidence of low or no entry barriers may be
evidence that Defendants do not have monopsony power, regardless of Defendants’
market share, because new competitors could enter easily if Defendants attempted to
reduce prices for a substantial period of time. By contrast, evidence of high barriers to
entry along with high market share may support an inference that Defendants have
monopsony power.
      The history of competitors entering and exiting the relevant market may also be
helpful to consider. Entry of new competitors or expansion of existing competitors may
be evidence that Defendants lack monopsony power. On the other hand, departures from
the market, or the failure of firms to enter the market, may support an inference that
Defendants have monopsony power.
      If you find that Defendants have monopsony power in the relevant market, then
you must consider the remaining elements of Plaintiffs’ Section 2 claim.
SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT MONOPSONIZATION
 – WILLFUL ACQUISITION OR MAINTENANCE OF MONOPSONY POWER




                                           68
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 70 of 105




                                    (ELEMENT 3)34
       The next element Plaintiffseach Plaintiff must prove by a preponderance of the
evidence is that Defendants willfully acquired or maintained monopsony power through
anticompetitive acts or practices. Anticompetitive acts are acts or practices, other than
competition on the merits, that have the effect of preventing or excluding competition or
frustrating or foreclosing the efforts of other companies to compete as buyers for
customerssuppliers within the relevant market. Harm to competition is to be
distinguished from harm to a single competitor or group of competitors, which does not
necessarily constitute harm to competition.
       Mere possession of monopsony power, if lawfully acquired, does not violate the
antitrust laws. A company with monopsony power may compete aggressively without
violating the antitrust laws. Conduct only becomes unlawful where it involves
anticompetitive acts. All companies have a desire to increase their profits and increase
their market share. These goals are an essential part of a competitive marketplace, and the
antitrust laws do not make these goals—or the achievement of these goals—unlawful, as
long as the company does not use anticompetitive means to achieve these goals.
       In determining whether Defendants’ conduct was anticompetitive or whether it
was legitimate business conduct, you should determine whether the conduct is consistent
with competition on the merits, whether the conduct provides benefits to consumers, and
whether the conduct would make business sense apart from any effect it has on excluding
competition or harming competitors.
       The acts or practices that result in the acquisition or maintenance of monopsony
power must represent more than the conduct of business that is part of that normal
competitive process or commercial success. You may not find that a company willfully
acquired or maintained monopsony power through anticompetitive means if it has


34
      For ease of the Court’s reference, DFA proposes the following revisions to
ensure this instruction aligns with the ABA Model Instruction and properly
instructs the jury to evaluate each plaintiff’s monopsony—rather than
monopoly—claim against DFA. See generally ABA Model Instructions at A-123.

                                              69
         Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 71 of 105




acquired or maintained that power solely through the exercise of superior foresight and
skill.
         If you find that each Plaintiff has proven by a preponderance of the evidence that
Defendants willfully acquired or maintained monopsony power through anticompetitive
acts, then you must consider whether Plaintiffs haveDFA has qualified as a protected
entity under the Capper-Volstead Act. If you find that DFA qualifies for protection
under the Capper-Volstead Act, then you must consider whether DFA has engaged
in predatory—as opposed to merely anticompetitive acts. You may not base any
finding of Section 2 liability on any conduct that is immune under the
Capper-Volstead Act, as I have previously instructed you. If you find that DFA has
not proven that it qualifies for Capper-Volstead Act protection or that it engaged in
predatory conduct that is not immune, within the meaning of the instruction I
previously gave you, then you must consider whether each plaintiff has proved the
remaining elements of thisits claim.35
SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT MONOPSONIZATION
        – ANTICOMPETITIVE CONDUCT (REFUSAL TO DEAL)
                         (ELEMENT 3)36
[The Court tasked DFA with redrafting this Instruction during the August 10, 2020
         charge conference. Aug. 10, 2020 Hr’g Tr. 177:22-178:2, ECF No. 296.]
         As I have told you, one of the elements each plaintiff must prove is that DFA
engaged in anticompetitive conduct. Each plaintiff claims that this element is
satisfied in this case because DFA unlawfully refused to deal with itself or another
plaintiff.



35
      For ease of the Court’s reference, DFA has proposed a Capper-Volstead Act
“toggle” pursuant to the Court’s discussion at the September 1, 2020 charge
conference. See generally Sept. 1, 2020 Hr’g Tr. 317:13-18, ECF No. 311.
36
      Pursuant to the Court’s instruction at the August 10, 2020 charge conference,
DFA has inserted its proposed Instruction here, which derives directly from the
ABA Model Instructions at B-129.


                                             70
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 72 of 105




              AOrdinarily, a company ordinarily may deal or refuse to deal with
whomever it pleases, so long as it acts independently and not for anticompetitive
purposes. Even a company with monopsony power in the relevant market has no
general duty to cooperate with its business rivals and ordinarily may refuse to deal with
them.
        Considering all of the facts and circumstances, you must decide whether
DFA’s refusal to deal was motivated solely by an anticompetitive intent. A refusal to
deal with a competitor constitutes anticompetitive conduct only where the refusal is
contrary to the short-run best interest of a companyDFA or its farmer-members, and
where it makes sense for that companyDFA or its farmer-members only because it
harms competitors in the purchase of raw milk and helps the companyDFA achieve or
maintain monopsony power in that market in the long run.
        In contrast, a legitimate business purpose is one that benefits the company
regardless of any harmful effects on competitors, such as a purpose to promote
efficiency or quality. In general, the desire to maintain monopsony power or block
entry of competitors is not a legitimate business purpose.
        A refusal to deal that is based in part on legitimate business reasons does not
violate the antitrust laws, even if it is also motivated by a desire to harm competitors
or does in fact harm competitors. In general, the desire to maintain monopsony
power or to block entry of competitors is not a legitimate business purpose. A
legitimate business purpose is one that benefits DFA regardless of any harmful
effects on competitors, such as a purpose to promote efficiency, quality, offer a
better product or service, or increase short-term profits. In other words, if the
refusal to deal results in short-term or long-term benefits to DFA or its
farmer-members—such as more profits, reduction of costs, a higher market share,
or avoiding the loss of customers—then it is not anticompetitive, and you must find
for DFA on this element. On the other hand, if the refusal to deal hurts DFA in the
short-term and is undertaken only because DFA expects it to harm competitors and



                                           71
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 73 of 105




enhance its monopsony power in the long run, then you may conclude that it
constitutes anticompetitive conduct.37
          SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
       MONOPSONIZATION – EFFECT ON INTERSTATE COMMERCE
                          (ELEMENT 4)
       As I previously stated, the Sherman Act applies only to conduct or restraints that
affect interstate or foreign commerce. Here, the essential element of interstate or foreign
commerce has been established.
         SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
     MONOPSONIZATION – INJURY IN FACT AND ANTITRUST INJURY
                          (ELEMENT 5)
       As I explained before, each Plaintiff is entitled to recover damages for an injury
to his, her, or its business, if he, she, or it can establish fourthree elements of injury:
       (1)   The Plaintiff was in fact injured as a result of Defendants’ violation
             of the antitrust laws;
       (2)   Defendants’ illegal conduct was a material cause of the Plaintiff’s
             injury; and
       (3)   The Plaintiff’s injury is an injury of the type that the antitrust laws
             were intended to prevent.
       (4) The injury was to the Plaintiff’s business or property.
       In order to establishThe first element is sometimes referred to as “injury in
fact,” it must be established that the Plaintiff wasor “fact of damage.” For each
Plaintiff to establish that he, she, or it is entitled to recover damages, each Plaintiff
must prove that he, she, or it was injured as a result of Defendants’ violation of the
antitrust laws. Proving the fact of damage does not require a Plaintiff to prove the dollar
value of his or, her, or its injury. It requires only that it be established that the Plaintiff
in fact suffered an injury as a result of Defendants’ antitrust violation. If you find
that a Plaintiff has established thateach Plaintiff prove that he, she, or it was in fact
injured, you may by Defendants’ alleged antitrust violation. It is important to
understand, however, that injury and amount of damage are different concepts and
that you cannot consider the amount of thata Plaintiff’s damagesdamage unless and

37
       See ABA Model Instructions at B-129.

                                              72
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 74 of 105




until you have concluded that he, she, or it has established that he, she or it was in
fact injured.
       Each Plaintiff must also establish by a preponderance of the evidence that
Defendants’ alleged illegal conduct was a material cause of his or, her, or its injury. This
means that each Plaintiff must have proved that some damage occurred to that Plaintiff
as a result of Defendants’ alleged antitrust violation, and not some other cause. ItEach
Plaintiff is not required to prove that Defendants’ alleged antitrust violation bewas the
sole cause of thethat Plaintiff’s injury, nor doneed a Plaintiff eliminate all other
possible causes of injury need to be eliminated. It is enough if theeach Plaintiff
proveshas proved that the alleged antitrust violation was a material cause of his, her, or
its injury.
       Each Plaintiff must also establish that his, her, or its injury was the type of injury
that the antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
injury.” If a Plaintiff’s injuries were caused by a reduction in competition, acts that would
lead to a reduction in competition, or acts that would otherwise harm producers, then that
Plaintiff’s injuries are antitrust injuries. IfOn the injury is solely to a particular
Plaintiff and not to competition in the relevant marketplace, it is not “other hand, if
a Plaintiff’s injuries were caused by heightened competition, the competitive process
itself, or by acts that would benefit consumers, then that Plaintiff’s injuries are not
antitrust injuries, and that Plaintiff may not recover damages for those injuries
under the antitrust laws. In establishing antitrust injury.” , each Plaintiff can only
rely on acts that occurred within the statute of limitations, which I will address later
in my instructions.38


38
       Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338-39 (1971).
(holding that a cause of action accrues in an antitrust conspiracy case “when a
defendant commits an act that injures [the] plaintiff’s business” such that “if a
plaintiff feels the adverse impact of an antitrust conspiracy on a particular date, a
cause of action immediately accrues to him to recover all damages incurred by that
date and all provable damages that will flow in the future from the acts of the
conspirators on that date”); see also Klehr et ux. v. A.O. Smith Corp. et al., 521 U.S.

                                             73
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 75 of 105




      If you find that a Plaintiff has established that he, she, or it suffered “injury
in fact” from an antitrust injury, you must then consider the amount of that
Plaintiff’s damages.
            SECOND CLAIM: SECTION 1 OF THE SHERMAN ACT
            MONOPSONIZATION - MARKET WIDE SUPPRESSION
                           (ELEMENT 5)39
      In this case, each Plaintiff claims that Professor Elhauge’s regression analysis
shows both their antitrust impact and damages. Specifically, Plaintiffs claim that his
regression analysis shows market-wide suppression of the over-order premiums in Order
1, which reduced the amount paid to Plaintiffs by 98.7 cents per hundred weight.
Defendants deny these claims, dispute Professor Elhauge’s opinions, and contest
Plaintiffs’ measure of damages.
      Both sides have presented you with expert testimony to assist you in determining
what, if any, antitrust impact or damages were sustained by Plaintiffs. It is for you to
decide whether to accept or reject the experts’ testimony. The verdict form will ask you
questions concerning your findings with regard to damages.
              THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
                 ATTEMPT TO MONOPSONIZE – ELEMENTS
      In their third claim, each Plaintiff alleges that they werehe, she, or it was injured
by Defendants’ unlawful attempt to monopsonize the market for raw Grade A milk in
Order 1. To prevail on their claim of attempted monopsonization, each Plaintiff must
prove by a preponderance of the evidence each of the following essential elements:
      (1)    Defendants engaged in anticompetitive conduct;



179, 181, 190 (1997) (holding that while the continuing violations doctrine might
allow a plaintiff to recover for damages caused by a “separable, new predicate act
within the 4-year limitations period,” a plaintiff “cannot use an independent, new
act as a bootstrap to recover for injuries caused by other predicate acts that took
place outside the limitations period”).
39
       DFA continues to object to this Instruction in its entirety for the reasons set
forth in note 26, supra, which DFA incorporates by reference herein.

                                            74
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 76 of 105




      (2)    The alleged market is a valid antitrust market (as previously
             defined);40
             a.     Relevant product market;
             b.     Relevant geographic market;
      (3)    (2) Defendants had a specific intent to achieve monopsony power in
             athat relevant market;
      (4)    (3) thereThere was a dangerous probability that Defendants would
             achieve their goal of monopsony power in the relevant market;
      (5)    (4) Defendants’ conduct occurred in or affected interstate commerce;
             and
      (6)    (5) That each Plaintiff was injured in their business by Defendants’
             anticompetitive conduct.
      If you find that the evidence is sufficient to prove all five elements, then you
must find for eachany Plaintiff on their claims for attempted monopsonization. If
you find that Plaintiffs havehas failed to prove any element of theirits Section 2
attempt to monopsonize claim, you must enter a verdict for Defendants on this claim.
that Plaintiff’s claim. If you find that each Plaintiff has met his, her, or its burden
on the elements of its claim, you must consider whether DFA has qualified as a
protected entity under the Capper-Volstead Act. You may not base any finding of
Section 2 liability on any conduct that is immune under the Capper-Volstead Act, as
I have previously instructed you. If you find that DFA has not proven that it
qualifies for Capper-Volstead Act protection or that it engaged in conduct that is
predatory and/ or not exempt from antitrust liability, and that each Plaintiff has
otherwise proved the elements its claim, then you must find for that Plaintiff then
you must consider whether each Plaintiff has proved the remaining elements of his,




40
       For ease of the Court’s reference, DFA edited these Instructions for
consistency and pursuant to the Court’s direction to DFA about the relevant market
instructions at the September 1, 2020 charge conference. See Sept. 1, 2020 Hr’g Tr.
406:5-9, ECF No. 311 (discussing product market instruction); id. at 411:13-21
(discussing geographic market instruction).

                                          75
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 77 of 105




her, or its claim for attempted monopsonization.41 I will explain these elements in
more detail.
          THIRD CLAIM SECTION 2 OF THE SHERMAN ACT
      ATTEMPT TO MONOPSONIZE – ANTICOMPETITIVE CONDUCT
                         (ELEMENT 1)
      To establish the first element of their attempted monopsony claim, it is not
sufficient for each Plaintiff to prove that Defendants intended to monopsonize the
relevant market. Instead, each Plaintiff must show that Defendants engaged in
anticompetitive conduct, coupled with an intent to monopsonize and a dangerous
probability that Defendants would succeed. If you find that each Plaintiff has proved
that Defendants engaged in anticompetitive conduct, then you must also whether
DFA has qualified as a protected entity under the Capper-Volstead Act. If you find
that DFA qualifies for protection under the Capper-Volstead Act, then you must
consider whether DFA has engaged in predatory—as opposed to merely
anticompetitive acts. You may not base any finding of Section 2 liability on any
conduct that is immune under the Capper-Volstead Act, as I have previously
instructed you. If you find that DFA has not proven that it qualifies for
Capper-Volstead Act protection or that it engaged in predatory conduct within the
meaning of the instruction I previously gave you, then you must consider whether
each Plaintiff has proved the remaining elements of his, her, or its claim.42
                THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
               ATTEMPT TO MONOPSONIZE – RELEVANT MARKET
                               (ELEMENT 2)
      As I instructed you earlier, each Plaintiff must prove by a preponderance of
the evidence that Defendants had a specific intent to achieve monopsony power in a

41
      For ease of the Court’s reference, DFA has proposed a Capper-Volstead Act
“toggle” pursuant to the Court’s discussion at the September 1, 2020 charge
conference. See generally Sept. 1, 2020 Hr’g Tr. 317:13-18, ECF No. 311.
42
      For ease of the Court’s reference, DFA has proposed a Capper-Volstead Act
“toggle” pursuant to the Court’s discussion at the September 1, 2020 charge
conference. See generally Sept. 1, 2020 Hr’g Tr. 317:13-18, ECF No. 311.

                                          76
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 78 of 105




relevant market. As I explained before, Plaintiffs claim the relevant market is the
raw Grade A milk market in Order 1. Defendants dispute that all Plaintiffs have the
same relevant market because the selling options for each Plaintiff are different.
      Defining the relevant market is essential because you are required to make a
judgment about whether Defendants had a specific intent and dangerous
probability of achieving monopsony power in a properly defined economic market.
To make this judgment, you must be able to determine what, if any, economic forces
restrain Defendants’ freedom to set prices for the purchasing of raw Grade A milk.
The most likely and most important restraining force will be actual and potential
competition from other buyers. This includes all buyers and potential buyers that
act or likely could act as restraints on Defendants’ power to set prices as it pleases
because sellers could switch to other options available in the marketplace if
Defendants set their own prices too low. All the buyers that exert such restraining
force are within what is called the relevant market.43
      There are two aspects you must consider in determining whether Plaintiff has
met his, her, or its burden to prove the relevant market by a preponderance of the
evidence. The first is the relevant product market. The second is the relevant
geographic market.
     THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT ATTEMPT TO
       MONOPSONIZE – RELEVANT MARKET: PRODUCT MARKET
                        (ELEMENT 2(a))
[The Court tasked DFA with redrafting this Instruction for the First Claim. Sept. 1,
                      2020 Hr’g Tr. at 406:5-9, ECF No. 311.]



43
       See ABA Model Jury Instructions at A-106 (“The most likely and important
restraining force will be actual and potential competition from other firms and their
products. This includes all firms and products that act or likely could act as
restraints on defendant’s power to set prices as it pleases because customers could
switch to them if defendant sets its own prices too high. All the firms and products
that exert such restraining force are within what is called the relevant market.”).


                                          77
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 79 of 105




      As I explained before, the relevant product market is comprised of that set of
buyers or potential buyers who are seen by sellers as being reasonably
interchangeable or reasonable substitutes for each other.44 This is a practical test
with reference to the actual behavior of buyers and marketing efforts of sellers. The
buyers need not be identical or precisely interchangeable as long as they are
reasonable substitutes. And the relevant market may include not only current
buyers, but also persons or entities that reasonably could become buyers, even if
they are not presently buyers. These are known as “potential buyers.”
      To determine whether buyers are reasonable substitutes for each other, you
may consider:
            Whether a small, but significant, decrease in the price paid by
             one buyer would result in enough sellers switching from that
             buyer to another buyer, such that the price decrease would not
             be profitable. In other words, will sellers accept the price
             decrease or will so many switch to alternative buyers that the
             price decrease will be withdrawn?;
            Sellers’ views on whether various buyers are interchangeable;
            The perceptions of the industry or the public as to whether the
             buyers are in separate markets;
            The views of each plaintiff and Defendants regarding who their
             respective competitors are;
            The existence or absence of different seller groups or
             distribution channels.
      Here, each Plaintiff contends that the relevant product market is raw Grade
A milk. By contrast, DFA contends that each Plaintiff has failed to allege a proper
relevant product market. DFA contends that not all Plaintiffs have the same buyer
options, and thus, all Plaintiffs do not all have the same relevant market. DFA also
contends that there are other buyers or potential buyers of raw milk that are

44
       See Todd v. Exxon, 275 F.3d 191, 202 (2d Cir. 2001) (“These factors are
reversed in the context of a buyer-side conspiracy. In such a case, ‘the market is not
the market of competing sellers but of competing buyers. This market is comprised
of buyers who are seen by sellers as being reasonably good substitutes.’” (quoting
Roger D. Blair & Jeffrey L. Harrison, Antitrust Policy and Monopsony, 76 Cornell L.
Rev. 297, 324 (1991))).

                                         78
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 80 of 105




reasonable substitutes for DFA and its alleged coconspirators. If you find that a
Plaintiff has proven a relevant product market, then you should continue to
evaluate the remainder of that Plaintiff’s claim. However, if you find that a Plaintiff
has failed to prove such a market, then you must find in DFA’s favor on this claim.
        THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
  ATTEMPT TO MONOPSONIZE -- RELEVANT MARKET: GEOGRAPHIC
                              MARKET (ELEMENT 2(b))
[The Court tasked DFA with redrafting this Instruction for the First Claim. Sept. 1,
                      2020 Hr’g Tr. at 411:13-21, ECF No. 311.]
      As I explained before, the relevant geographic market is the area in which the
Defendants face competition from other firms that compete in that relevant product
market and to which producers can reasonably turn to sell their milk. When
analyzing the relevant geographic market, you should consider whether changes in
prices paid by buyers in one area have substantial effects on prices paid by or
quantities sold to buyers in another area, which would tend to show that both areas
are in the same relevant geographic market. The geographic market may be as
large as global or nationwide, or as small as a single town or even smaller.
      In determining whether each Plaintiff has met his, her, or its burden and
proven that his, her, or its proposed geographic market is proper, you may consider
several factors, including:
            The geographic area in which Defendants buy and where
             Defendants’ suppliers are located;
            The geographic area to which sellers turn or have seriously
             considered turning;
            The transportation cost differences between areas;
            The time interval in which milk must be transported due to its
             perishability;
            The geographic areas that buyers view as potential sources of
             competition; and




                                          79
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 81 of 105




             Whether governmental licensing requirements, taxes, or quotas
              have the effect of limiting competition in certain areas.
       Here, each Plaintiff must prove that the relevant geographic market is the
Federal Milk Marketing Order 1. A Federal Milk Marketing Order is a geographic
area defined by the federal government for purposes of the U.S. Department of
Agriculture (“USDA”) setting minimum prices for raw Grade A milk. There are
eleven Federal Milk Marketing Orders. The geographic area of Federal Milk
Marketing Order 1 covers all of Connecticut, Delaware, Massachusetts, New
Hampshire, New Jersey, Rhode Island, Vermont, and the District of Columbia, as
well as certain parts, but not all, of Maryland, New York, Pennsylvania, and
Virginia.
       DFA disputes that the entirety of Federal Milk Marketing Order 1 is a
relevant market for any Plaintiff. DFA contends that some buyers of milk in
Federal Milk Marketing Order 1 are too far away from some Plaintiffs to be
reasonable options. DFA also contends that some buyers located outside the
boundaries of Federal Milk Marketing Order 1 are viable options for some
Plaintiffs.
              THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
              ATTEMPT TO MONOPSONIZE – SPECIFIC INTENT
                             (ELEMENT 2)
       The second element that Plaintiffseach Plaintiff must prove is that Defendants
had a specific intent to monopsonize in a relevant market. In other words, you must
decide if the evidence shows the Defendants acted with the conscious aim of acquiring
the power to control prices or to exclude or destroy competition in the relevant market.
       There are several ways in which Plaintiffseach Plaintiff may prove Defendants
had the specific intent to monopsonize. There may be evidence of direct statements of
Defendants’ intent to obtain a monopsony in the relevant market. Specific intent may
also be inferred from what Defendants did. For example, if the evidence shows that
Defendants lacked a legitimate business justification for their conduct in the relevant



                                            80
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 82 of 105




market and the natural and probable consequence of that was to give Defendants control
over prices orand to exclude competition, and this was plainly foreseeable by
Defendants, then you may (but are not required to) infer Defendants specifically intended
to acquire monopsony power.45
        THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
ATTEMPT TO MONOPSONIZE – DANGEROUS PROBABILITY OF SUCCESS
                       (ELEMENT 3)
        You also must determine if the evidence shows that there was a dangerous
probability that Defendants would succeed in achieving monopsony power if they
continued to engage in the same or similar conduct.
        In making this determination, you should consider:
             Defendants’ market share;
             theThe trend in Defendants’ market share;
             whetherWhether the barriers to entry into the market made it
              difficult for competitors to enter the market; and
             theThe likely effect of any anticompetitive conduct on Defendants’
              share of the market.
        Again, the purpose examining these factors is to determine whether there was a
dangerous probability that Defendants would ultimately acquire monopsony power. A
dangerous probability of success need not mean that success was nearly certain, but it
does mean that there was a substantial and real likelihood that Defendants would
ultimately acquire monopsony power.
            THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
     ATTEMPT TO MONOPSONIZE – EFFECT ON INTERSTATE COMMERCE
                           (ELEMENT 4)
        As I previously stated, the Sherman Act applies only to conduct or restraints that
affect interstate or foreign commerce. Here, the essential element of interstate or foreign
commerce has been established.




45
        See ABA Model Instructions at D-160.

                                            81
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 83 of 105




          THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
     ATTEMPT TO MONOPSONIZE – INJURY IN FACT AND ANTITRUST
                            INJURY
                         (ELEMENT 5)
       Each Plaintiff is entitled to recover damages for an injury to his or, her, or its
business if he or, she, or it can establish fourthree elements of injury:
       (1)   The Plaintiff was in fact injured as a result of Defendants’ violation
             of the antitrust laws;
       (2)   Defendants’ illegal conduct was a material cause of the Plaintiff’s
             injury; and
       (3)   The Plaintiff’s injury is an injury of the type that the antitrust laws
             were intended to prevent.
       (4) The Plaintiff was injured in his, her, or its business or property.
       In order to establishThe first element is sometimes referred to as “injury in
fact,” it must be established that the Plaintiff wasor “fact of damage.” For each
Plaintiff to establish that he, she, or it is entitled to recover damages, each Plaintiff
must prove that he, she, or it was injured as a result of Defendants’ violation of the
antitrust laws. Proving the fact of damage does not require a Plaintiff to prove the dollar
value of his or, her, or its injury. It requires only that it be established that the Plaintiff
in fact suffered an injury as a result of Defendants’ antitrust violation. If you find
that a Plaintiff has established thateach Plaintiff prove that he, she, or it was in fact
injured, you may by Defendants’ alleged antitrust violation. It is important to
understand, however, that injury and amount of damage are different concepts and
that you cannot consider the amount of thata Plaintiff’s damagesdamage unless and
until you have concluded that he, she, or it has established that he, she or it was in
fact injured.
       Each Plaintiff must also establish by a preponderance of the evidence that
Defendants’ alleged illegal conduct was a material cause of his or, her, or its injury. This
means that each Plaintiff must have proved that some damage occurred to that Plaintiff
as a result of Defendants’ alleged antitrust violation, and not some other cause. ItEach
Plaintiff is not required to prove that Defendants’ alleged antitrust violation be the sole
cause of thethat Plaintiff’s injury, nor doneed a Plaintiff eliminate all other possible


                                              82
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 84 of 105




causes of injury need to be eliminated. It is enough if theeach Plaintiff proveshas
proved that the alleged antitrust violation was a material cause of his, her, or its injury.
       Each Plaintiff must also establish that his, her, or its injury was the type of injury
that the antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
injury.” If a Plaintiff’s injuries were caused by a reduction in competition, acts that would
lead to a reduction in competition, or acts that would otherwise harm producers, then that
Plaintiff’s injuries are antitrust injuries. On the other hand, if a Plaintiff’s injuries
were caused by heightened competition, the competitive process itself, or by acts
that would benefit consumers, then that Plaintiff’s injuries are not antitrust
injuries, and that Plaintiff may not recover damages for those injuries under the
antitrust laws. In establishing antitrust injury, each Plaintiff can only rely on acts
that occurred within the statute of limitations, which I will address later in my
instructions.46
       If you find that a Plaintiff has established that he, she, or it suffered “injury
in fact” from an antitrust injury, you must then consider the amount of that
Plaintiff’s damages.
           THIRD CLAIM: SECTION 1 OF THE SHERMAN ACT
       ATTEMPT TO MONOPSONIZE - MARKET WIDE SUPPRESSION
                          (ELEMENT 5)47

46
       Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338-39 (1971)
(holding that a cause of action accrues in an antitrust conspiracy case “when a
defendant commits an act that injures [the] plaintiff’s business” such that “if a
plaintiff feels the adverse impact of an antitrust conspiracy on a particular date, a
cause of action immediately accrues to him to recover all damages incurred by that
date and all provable damages that will flow in the future from the acts of the
conspirators on that date”); see also Klehr et ux. v. A.O. Smith Corp. et al., 521 U.S.
179, 181, 190 (1997) (holding that while the continuing violations doctrine might
allow a plaintiff to recover for damages caused by a “separable, new predicate act
within the 4-year limitations period,” a plaintiff “cannot use an independent, new
act as a bootstrap to recover for injuries caused by other predicate acts that took
place outside the limitations period”).
47
       DFA continues to object to this Instruction in its entirety for the reasons set
forth in note 26, supra, incorporated by reference herein.

                                             83
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 85 of 105




      In this case, each Plaintiff claims that Professor Elhauge’s regression analysis
shows both their antitrust impact and damages. Specifically, Plaintiffs claim that his
regression analysis shows market-wide suppression of the over-order premiums in Order
1, which reduced the amount paid to Plaintiffs by 98.7 cents per hundred weight.
Defendants deny these claims, dispute Professor Elhauge’s opinions, and contest
Plaintiffs’ measure of damages.
      Both sides have presented you with expert testimony to assist you in determining
what, if any, antitrust impact or damages were sustained by Plaintiffs. It is for you to
decide whether to accept or reject the experts’ testimony. The verdict form will ask you
questions concerning your findings with regard to damages.
            FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
              CONSPIRACY TO MONOPSONIZE – ELEMENTS
      Each Plaintiff alleges that Defendants conspired to monopsonize in violation of
Section 2 of the Sherman Act. To prevail on this claim, each Plaintiff must prove by a
preponderance of the evidence each of the following elements:
      (1)    The alleged market is a valid antitrust market (as previously
             defined);48
             a.    Relevant product market;
             b.    Relevant geographic market;
      (2)    (1) Defendants knowingly entered into an agreement or mutual
             understanding with another entityperson to obtain or maintain
             monopsony power in the alleged market of raw Grade A milk
             market in Order 1;
      (3)    (2)     Defendants     and     at       least    one      alleged
             co-conspiratorcoconspirator specifically intended that Defendants


48
        See Concord Assocs. LP v. Entm’t Props. Tr., 817 F.3d 46, 53-54 (2d. Cir.
2016) (affirming district court’s dismissal of plaintiff’s Section 2 conspiracy to
monopolize claim based on plaintiff’s failure to allege a plausible geographic market
and holding that because the product and geographic components of the relevant
market analysis are essential for assessing the potential harm to competition from
the defendants’ alleged misconduct, these elements are required for “claims made
under Section Two of the Sherman Act, because without a definition of that market
there is no way to measure the defendant’s ability to lessen or destroy competition”)
(citations omitted)).

                                           84
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 86 of 105




             would obtain or maintain monopsony power in the alleged raw
             Grade A milk market in Order 1;
      (4)    (3) Defendants committed an overt act in furtherance of the
             conspiracy;
      (5)    (4) Defendants’ activities occurred in or affected interstate
             commerce; and
      (6)    (5) Each Plaintiff was injured in his, her, or its business or property
             because of the conspiracy to monopsonize.
      Each Plaintiff is required to prove that Defendants possessed monopsony power
in the relevant market. In considering each Plaintiff’s claim for conspiracy to
monopsonize, you may aggregate, or in other words add together,consider the
aggregate market share of the alleged coconspirators in evaluating the likely effects
of an alleged conspiracy. However, you may not aggregate the market share of the
alleged co-conspirators in evaluatingcoconspirators for purposes of determining
whether Defendants have monopsony power. , in terms of the monopsony power
element of this or any claim.49
      If you find that the evidence is sufficient to prove each essential element by a
preponderance of the evidence, then you must find for Plaintiffs and against
Defendants on the conspiracy to monopsonize claim. If you do not find that the
evidence is sufficient to prove each element for each Plaintiff, then you must find for
Defendants. If you find that the evidence is sufficient to prove each essential element
by a preponderance of the evidence, then you must consider whether DFA has
qualified as a protected entity under the Capper-Volstead Act. If you find that DFA
qualifies for protection under the Capper-Volstead Act, then you must not base any
finding of any unlawful conspiracy on any conduct that is immune under the


49
       See Aug. 10, 2020 Hr’g Tr. 191:8-10, ECF No. 296 (agreeing that, for
purposes of instructing the jury on the elements of each plaintiff’s conspiracy to
monopsonize claim, “it should be clear that the aggregate market share is not a
substitute for defendants’ monopsony power; it’s a method of delivering it to the
defendant.” ); see also ABA Model Instructions at E-167. DFA has proposed edits to
the Instruction herein to bring it into accordance with the Court’s prior directions
and the Model Instructions.


                                            85
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 87 of 105




Capper-Volstead Act, as I have previously instructed you. If you find that DFA has
not proven that it qualifies for Capper-Volstead Act protection or that you have not
based your finding that any Plaintiff has met his, her, or its burden on any element
on conduct that is protected from liability, then you must find for that Plaintiff and
against Defendants on the conspiracy to monopsonize claim.50
           FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
          CONSPIRACY TO MONOPSONIZE – RELEVANT MARKET
                           (ELEMENT 1)
      As I instructed you earlier, each Plaintiff must prove by a preponderance of
the evidence that Defendants and at least one alleged coconspirator specifically
intended that Defendants would obtain or maintain monopsony power in a relevant
antitrust market. As I explained before, Plaintiffs claim the relevant market is the
raw Grade A milk market in Order 1. Defendants dispute that all Plaintiffs have the
same relevant market because the selling options for each Plaintiff are different.
      Defining the relevant market is essential because you are required to make a
judgment about whether Defendants have monopsony power in a properly defined
economic market.51 To make this judgment, you must be able to determine what, if
any, economic forces restrain Defendants’ freedom to set prices for the purchasing
of raw Grade A milk. The most likely and most important restraining force will be


50
      For ease of the Court’s reference, DFA has proposed a Capper-Volstead Act
“toggle” pursuant to the Court’s discussion at the September 1, 2020 charge
conference. See generally Sept. 1, 2020 Hr’g Tr. 317:13-18, ECF No. 311.
51
        See Concord Assocs. LP v. Entm’t Props. Tr., 817 F.3d 46 (2d. Cir. 2016)
(affirming district court’s dismissal of plaintiff’s Section 2 conspiracy to monopolize
claim based on plaintiff’s failure to allege a plausible geographic market and
holding that because the product and geographic components of the relevant
market analysis are essential for assessing the potential harm to competition from
the defendants’ alleged misconduct, these elements are required for “claims made
under Section Two of the Sherman Act, because without a definition of that market
there is no way to measure the defendant’s ability to lessen or destroy competition”)
(citations omitted)).


                                          86
        Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 88 of 105




actual and potential competition from other buyers. This includes all buyers and
potential buyers that act or likely could act as restraints on Defendants’ power to set
prices as it pleases because sellers could switch to other options available in the
marketplace if Defendants set their own prices too low. All the buyers that exert
such restraining force are within what is called the relevant market.52
        There are two aspects you must consider in determining whether a Plaintiff
has met his, her, or its burden to prove the relevant market by a preponderance of
the evidence. The first is the relevant product market. The second is the relevant
geographic market.
     FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT CONSPIRACY TO
         MONOPSONIZE-- RELEVANT MARKET: PRODUCT MARKET
                          (ELEMENT 1(a))
[The Court tasked DFA with redrafting this Instruction for the First Claim. Sept. 1,
                         2020 Hr’g Tr. 406:5-9, ECF No. 311.]

        As I explained before, the relevant product market is comprised of that set of
buyers or potential buyers who are seen by sellers as being reasonably
interchangeable or reasonable substitutes for each other.53 This is a practical test
with reference to the actual behavior of buyers and marketing efforts of sellers. The
buyers need not be identical or precisely interchangeable as long as they are
reasonable substitutes. And the relevant market may include not only current

52
       See ABA Model Jury Instructions at A-106 (“The most likely and important
restraining force will be actual and potential competition from other firms and their
products. This includes all firms and products that act or likely could act as
restraints on defendant’s power to set prices as it pleases because customers could
switch to them if defendant sets its own prices too high. All the firms and products
that exert such restraining force are within what is called the relevant market.”).
53
       See Todd v. Exxon, 275 F.3d 191, 202 (2d Cir. 2001) (“These factors are
reversed in the context of a buyer-side conspiracy. In such a case, ‘the market is not
the market of competing sellers but of competing buyers. This market is comprised
of buyers who are seen by sellers as being reasonably good substitutes.’” (quoting
Roger D. Blair & Jeffrey L. Harrison, Antitrust Policy and Monopsony, 76 Cornell L.
Rev. 297, 324 (1991))).

                                          87
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 89 of 105




buyers, but also persons or entities that reasonably could become buyers, even if
they are not presently buyers. These are known as “potential buyers.”
      To determine whether buyers are reasonable substitutes for each other, you
may consider:
            Whether a small, but significant, decrease in the price paid by
             one buyer would result in enough sellers switching from that
             buyer to another buyer, such that the price decrease would not
             be profitable. In other words, will sellers accept the price
             decrease or will so many switch to alternative buyers that the
             price decrease will be withdrawn?;
            Sellers’ views on whether various buyers are interchangeable;
            The perceptions of the industry or the public as to whether the
             buyers are in separate markets;
            The views of each plaintiff and Defendants regarding who their
             respective competitors are;
            The existence or absence of different seller groups or
             distribution channels.
      Here, each Plaintiff contends that the relevant product market is raw Grade
A milk. By contrast, DFA contends that each Plaintiff has failed to allege a proper
relevant product market. DFA contends that not all Plaintiffs have the same buyer
options, and thus, all Plaintiffs do not all have the same relevant market. DFA also
contends that there are other buyers or potential buyers of raw milk that are
reasonable substitutes for DFA and its alleged coconspirators. If you find that a
Plaintiff has proven a relevant product market, then you should continue to
evaluate the remainder of that Plaintiff’s claim. However, if you find that a Plaintiff
has failed to prove such a market, then you must find in DFA’s favor on this claim.




                                          88
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 90 of 105




            FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
          CONSPIRACY TO MONOPSONIZE -- RELEVANT MARKET:
                 GEOGRAPHIC MARKET (ELEMENT 1(b))
[The Court tasked DFA with redrafting this Instruction for the First Claim. Sept. 1,
                       2020 Hr’g Tr. 411:13-21, ECF No. 311.]
      As I explained before, the relevant geographic market is the area in which the
Defendants face competition from other firms that compete in that relevant product
market and to which producers can reasonably turn to sell their milk. When
analyzing the relevant geographic market, you should consider whether changes in
prices paid by buyers in one area have substantial effects on prices paid by or
quantities sold to buyers in another area, which would tend to show that both areas
are in the same relevant geographic market. The geographic market may be as
large as global or nationwide, or as small as a single town or even smaller.
      In determining whether each Plaintiff has met his, her, or its burden and
proven that his, her, or its proposed geographic market is proper, you may consider
several factors, including:
            The geographic area in which Defendants buy and where
             Defendants’ suppliers are located;
            The geographic area to which sellers turn or have seriously
             considered turning;
            The transportation cost differences between areas;
            The time interval in which milk must be transported due to its
             perishability;
            The geographic areas that buyers view as potential sources of
             competition; and
            Whether governmental licensing requirements, taxes, or quotas
             have the effect of limiting competition in certain areas.
      Here, each Plaintiff must prove that the relevant geographic market is the
Federal Milk Marketing Order 1. A Federal Milk Marketing Order is a geographic
area defined by the federal government for purposes of the U.S. Department of
Agriculture (“USDA”) setting minimum prices for raw Grade A milk. There are


                                          89
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 91 of 105




eleven Federal Milk Marketing Orders. The geographic area of Federal Milk
Marketing Order 1 covers all of Connecticut, Delaware, Massachusetts, New
Hampshire, New Jersey, Rhode Island, Vermont, and the District of Columbia, as
well as certain parts, but not all, of Maryland, New York, Pennsylvania, and
Virginia. DFA disputes that the entirety of Federal Milk Marketing Order 1 is a
relevant market for any Plaintiff. DFA contends that some buyers of milk in
Federal Milk Marketing Order 1 are too far away from some Plaintiffs to be
reasonable options. DFA also contends that some buyers located outside the
boundaries of Federal Milk Marketing Order 1 are viable options for some
Plaintiffs.
         FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
    CONSPIRACY TO MONOPSONIZE – EXISTENCE OF A CONSPIRACY
                         (ELEMENT 1)
       Each Plaintiff alleges that Defendants participated in a conspiracy to monopsonize
the raw Grade A milk market in Order 1. To prevail on this claim, each Plaintiff must
prove both of the following elements by a preponderance of the evidence:
       (1)    thatThat a contract, combination, or conspiracy existed; and
       (2)    thatThat Defendants knowingly became a member of that conspiracy.
       As I explained before, a conspiracy is an agreement or an understanding between
two or more persons or entities. An agreement or understanding exists when two or more
persons or corporations share a commitment to a common scheme designed to achieve
an unlawful objective. Here, each Plaintiff claims the common unlawful objective of
this conspiracy is to give DFA control over the supply of raw Grade A milk in a
relevant market. To establish the existence of a contract, combination, or conspiracy,
the evidence does not need to show that there was a formal or written agreement. An
agreement or understanding may be entirely unspoken.
       A contract, combination, or conspiracy may be formed without all of the parties
reaching an agreement at the same time, such as where competitors separately accept
invitations to participate in a plan to restrain trade. Similarly, it is not essential that all



                                              90
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 92 of 105




persons acted exactly alike, nor is it necessary that they all possessed the same motives
for entering the agreement. It is not necessary that all of the means or methods claimed
by Plaintiffs were agreed upon, actually used, or put into operation. It is also not
necessary that each Plaintiff prove that all the persons alleged to be members of the
conspiracy were actually members provided each Plaintiff proves that at least one other
person entered into the alleged agreement or conspiracy with Defendants. It is the
agreement or understanding to monopsonize that constitutes a contract, combination, or
conspiracy which matters for this element. You may find a conspiracy existed regardless
of whether it succeeded or failed.
       In determining whether an agreement or understanding between two or more
persons has been proved, you must view the evidence as a whole. Each Plaintiff may
prove the existence of the alleged contract, combination, or conspiracy through direct
evidence, circumstantial evidence, or both. Direct evidence is explicit and requires no
inferences to establish the existence of a contract, combination, or conspiracy. You may
also infer the existence of an agreement from the circumstances, including what you find
the alleged members actually did and the words they used. Mere similarity of conduct
among various persons, however, or the fact that they may have associated with one
another and may have met or assembled together, does not by itself establish the
existence of an agreement or a conspiracy. If they acted similarly but independently of
one another, without any agreement among them, then there would not be a
conspiracy.54




54
      DFA has proposed the above revisions to this Instruction to ensure it aligns
with the ABA Model Instructions and the Court’s discussion of this element at the
September 1, 2020 charge conference. See ABA Model Instructions at A-13, E-169.

                                           91
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 93 of 105




            FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
            CONSPIRACY TO MONOPSONIZE – SPECIFIC INTENT
                            (ELEMENT 2)
       If you determine that there was an agreement among Defendants and their
co-conspiratorscoconspirators to monopsonize in the raw Grade A milk market in
Order 1, you must then decide whether Plaintiffs have proven that Defendants
specifically intended that they would acquire or maintain monopsony power in the raw
Grade A milk market in Order 1. In other words, you must decide whether the evidence
shows that Defendants entered into agreements with the conscious aim of using
anticompetitive conduct to acquire or maintain the power to control prices or exclude
competition. It is not essential that Plaintiffs prove the use of the power to exclude or the
actual exclusion of existing or potential competitors.
       There are several ways in which Plaintiffs may prove that Defendants had the
specific intent to monopsonize. There may be evidence of direct statements of
Defendants’ intent to use anticompetitive means to acquire monopsony power in the
market.
       Specific intent may also be inferred from what Defendants did. For example, if the
evidence shows that the natural and probable consequence of the agreement or of the
conduct of the parties to the agreement was to exclude or destroy competition in the raw
Grade A milk market in Order 1, that there was no legitimate business justification but
the destruction or damage to competition, and that this was plainly foreseeable by
Defendants, then you may (but are not requirerequired to) infer that Defendants
specifically intended to acquire monopsony power by using anticompetitive conduct.
             FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
               CONSPIRACY TO MONOPSONIZE – OVERT ACT




                                             92
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 94 of 105




                                     (ELEMENT 3)55
       The third element that each Plaintiff must prove by a preponderance of the
evidence is that Defendants committed an overt act in furtherance of the conspiracy after
October 8, 2005. The term “overt act” means some type of outward, objective action
performed by Defendants or their co-conspiratorscoconspirators, which evidences that
agreement or conspiracy. Plaintiffs are not required to prove that the overt act was
predatory. [Each Plaintiff must only prove by a preponderance of the evidence that the
overt act in some way furthered the objectives of the conspiracy after October 8, 2005.]
           FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
        CONSPIRACY TO MONOPSONIZE – EFFECT ON INTERSTATE
                           COMMERCE
                           (ELEMENT 4)
       The Sherman Act applies only to conduct or restraints that affect interstate or
foreign commerce. Here, the essential element of interstate or foreign commerce has been
established.
            FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
     CONSPIRACY TO MONOPSONIZE – INJURY IN FACT AND ANTITRUST
                              INJURY
                            (ELEMENT 5)
       Each Plaintiff is entitled to recover damages for an injury to his, her, or its
business, if he, she, or it can establish fourthree elements of injury:
       (1)   The Plaintiff was in fact injured as a result of Defendants’ violation
             of the antitrust laws;
       (2)   Defendants’ illegal conduct was a material cause of the Plaintiff’s
             injury; and
       (3)   The Plaintiff’s injury is an injury of the type that the antitrust laws
             were intended to prevent.
       (4) The injury was to the Plaintiff’s business or property.



55
       DFA objects to this Instruction to the extent that it deviates from the Model
Instructions and improperly conflates the overt act element of a conspiracy to
monopsonize claim and the requirement that, pursuant the applicable statute of
limitations in this case, each plaintiff must demonstrate that it was injured by an
overt act by DFA in furtherance of an alleged conspiracy after October 8, 2005.

                                             93
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 95 of 105




       In order to establishThe first element is sometimes referred to as “injury in
fact,” it must be established that theor “fact of damage.” For each Plaintiff to
establish that he, she, or it is entitled to recover damages, each Plaintiff must prove
that he, she, or it was injured as a result of Defendants’ violation of the antitrust laws.
Proving the fact of damage does not require a Plaintiff to prove the dollar value of his or,
her, or its injury. It requires only that it be established that theeach Plaintiff in fact
suffered an injury as a result ofprove that he, she, or it was in fact injured by
Defendants’ alleged antitrust violation. It is important to understand, however, that
injury and amount of damage are different concepts and that you cannot consider
the amount of a Plaintiff’s damage unless and until you have concluded that he, she,
or it has established that he, she, or it was in fact injured.
       Each Plaintiff must also establish by a preponderance of the evidence that
Defendants’ alleged illegal conduct was a material cause of his or, her, or its injury. This
means that each Plaintiff must have proved that some damage occurred to that Plaintiff
as a result of Defendants’ alleged antitrust violation, and not some other cause. ItEach
Plaintiff is not required to prove that Defendants’ alleged antitrust violation bewas the
sole cause of thethat Plaintiff’s injury, nor doneed a Plaintiff eliminate all other
possible causes of injury need to be eliminated. It is enough if theeach Plaintiff
proveshas proved that the alleged antitrust violation was a material cause of his, her, or
its injury.
       Each Plaintiff must also establish that his, her, or its injury was the type of injury
that the antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
injury.” If a Plaintiff’s injuries were caused by a reduction in competition, acts that would
lead to a reduction in competition, or acts that would otherwise harm producers, then that
Plaintiff’s injuries are antitrust injuries. IfOn the injury is solely to a particular
Plaintiff and not to competition in the relevant marketplace, it is not “antitrust
injury.”other hand, if a Plaintiff’s injuries were caused by heightened competition,
the competitive process itself, or by acts that would benefit consumers, then that



                                             94
       Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 96 of 105




Plaintiff’s injuries are not antitrust injuries, and that Plaintiff may not recover
damages for those injuries under the antitrust laws. In establishing antitrust injury,
Plaintiffseach Plaintiff can only rely on the aggregate effect of the alleged conspiracy
provided that the harmacts that occurred within the statute of limitations, which I will
address later in my instructions.56
       If you find that a Plaintiff has established that he, she, or it suffered “injury in
fact,” from an antitrust injury, you must then consider the amount of that Plaintiff’s
damages.
           THIRD CLAIM: SECTION 1 OF THE SHERMAN ACT
     CONSPIRACY TO MONOPSONIZE - MARKET WIDE SUPPRESSION
                          (ELEMENT 5)57
       In this case, each Plaintiff claims that Professor Elhauge’s regression analysis
shows both their antitrust impact and damages. Specifically, Plaintiffs claim that his
regression analysis shows market-wide suppression of the over-order premiums in Order
1, which reduced the amount paid to Plaintiffs by 98.7 cents per hundred weight.
Defendants deny these claims and dispute Professor Elhauge’s opinions.
       Both sides have presented you with expert testimony to assist you in determining
what, if any, antitrust impact or damages were sustained by Plaintiffs. It is for you to



56
       Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338-39 (1971).
(holding that a cause of action accrues in an antitrust conspiracy case “when a
defendant commits an act that injures [the] plaintiff’s business” such that “if a
plaintiff feels the adverse impact of an antitrust conspiracy on a particular date, a
cause of action immediately accrues to him to recover all damages incurred by that
date and all provable damages that will flow in the future from the acts of the
conspirators on that date”); see also Klehr et ux. v. A.O. Smith Corp. et al., 521 U.S.
179, 181, 190 (1997) (holding that while the continuing violations doctrine might
allow a plaintiff to recover for damages caused by a “separable, new predicate act
within the 4-year limitations period,” a plaintiff “cannot use an independent, new
act as a bootstrap to recover for injuries caused by other predicate acts that took
place outside the limitations period”).
57
       DFA continues to object to this Instruction in its entirety for the reasons set
forth in note 26, supra, which DFA incorporates by reference herein.

                                            95
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 97 of 105




decide whether to accept or reject the experts’ testimony. The verdict slip will ask you
questions concerning your findings on whether there was market wide suppression.
                   DEFENDANTS’ AFFIRMATIVE DEFENSES
      [Generic instruction on what an affirmative defense is]
             AFFIRMATIVE DEFENSE: STATUTE OF LIMITATIONS
      The statute of limitations for the Sherman Act does not permit recovery of
damages for any injuries sustained by any of the Plaintiffs prior to October 8, 2005. In
deciding whether Defendants’ conduct caused a Plaintiff’s injury in fact, you may only
consider overt acts taken by Defendants after October 8, 2005. Agreements that
Defendants entered into prior to October 8, 2005 cannot be the cause of an injury in fact
for which any Plaintiff may recover damages in this case. You may only find that a
Plaintiff was, in fact, injured by an alleged antitrust violation if you find Defendants’
actions after October 8, 2005 injured that Plaintiff. [Per the Court’s instruction at the
August 10, 2020 charge conference, Plaintiffs have left the jury instruction as is. See
Tran. at 217:1-2 (“I’m going to leave this jury instruction as is right now, but we’ll
be revisiting it again.”). The Court instructed the parties that she will “await the
proof at trial and make sure that this instruction jives with the verdict form.” Id. at
216:17-19.    As the Court recognized, this instruction as currently drafted
“overstates the October 8th, 2005 cutoff because if you entered into agreement prior
to October 8th, 2005, and continued it throughout the conspiracy, it doesn’t enter
into a safe harbor because it was actually executed prior to the statute of
limitations.” Tran. at 209:9-13, 209-25-210:3 (recognizing that this is not “a
continuing violation. That’s an agreement that is being maintained during the
alleged conspiracy.”).]
             AFFIRMATIVE DEFENSE: CAPPER-VOLSTEAD ACT
      Defendants have raised the Capper-Volstead Act as an affirmative defense.
The Capper-Volstead Act is a federal law that permits agricultural producers,




                                           96
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 98 of 105




including dairy farmers, to market, price and sell their products collectively without
violating the federal antitrust laws, including the Sherman Act.
      Defendants bear the burden of establishing by a preponderance of the
evidence that the Capper-Volstead Act applied to their conduct. In order for
Defendants to claim protection under Capper-Volstead, they must establish:
      (1)    that DFA is composed of members of producers of agricultural
             products;
      (2)    it is involved in the processing, preparing for market, handling
             or marketing of the agricultural products of its members; and
     (3)   DFA is operated for the mutual benefit of its members, as
producers.
      With respect to the first element, Capper-Volstead only protects farmers. It
does not protect milk processors. However, the Capper-Volstead Act permits groups
of farmers to process their milk collectively. Thus, in order to determine whether
DFA is entitled to Capper-Volstead immunity in the first instance, you must
consider:
            the nature of DFA’s activities;
            the degree of integration of its members; and
            the functions historically performed by dairy farmers.
      With respect to the second element, the Capper-Volstead Act permits
cooperatives to own processing plants. It does not authorize them to profit from that
ownership at the expense of their own members in violation of the antitrust laws.
      With respect to the third element, Plaintiffs contend that DFA does not act
for the mutual benefit of its members. DFA maintains that it does operate for the
mutual benefit of its members. This is a question for you to decide.
      If you find that Defendants fail to establish any one of the three elements
described above by a preponderance of the evidence, they cannot rely on their
affirmative defense based on the Capper-Volstead Act. If you determine that
Defendants have satisfied their burden to establish that the Capper-Volstead Act



                                          97
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 99 of 105




applies, you must consider whether Defendants engaged in acts that violated the
antitrust laws because Capper-Volstead immunity does not shield such conduct. In
other words, Capper-Volstead immunity does not apply to anticompetitive or
predatory acts designed to stifle competition. Therefore, the Act does not permit:
       (1) Cooperatives to conspire or combine with nonexempt
             entities—entities that are not protected by the Capper-Volstead
             Act—to reduce competition, even though such activities are
             lawful when engaged in by cooperatives alone.
       (2) Cooperatives to engage in predatory practices. In other words,
             cooperatives cannot use Capper-Volstead protection to suppress
             competition.
       If you determine that Defendants conspired with non-exempt entities or
engaged in predatory trade practices, that conduct is not protected from antitrust
liability by the Capper-Volstead Act.
                INSTRUCTIONS APPLICABLE TO ALL CLAIMS
                              DAMAGES GENERALLY
         [this was cut and pasted from the Court’s additions sent on 8/19/20]
       If you decide in favor of Defendants, you will not consider these instructions
about damages. But, if you decide for any Plaintiff, you must determine the amount of
money that will fairly compensate that Plaintiff for each item of harm that was caused by
Defendants’ conduct. This compensation is called “damages.” The purpose of
compensatory damages is to put an injured Plaintiff in a position as close as possible to
that which he, she, or it would occupy if the violation had not occurred. They are not
used to punish wrongdoers or to deter particular conduct in the future.
                      BASIS FOR CALCULATING DAMAGES
       You are permitted to make just and reasonable estimates in calculating
Plaintiffs’ damages. You are not required to calculate damages with mathematical
certainty or precision. Damages may not be based on sympathy, guesswork, or
speculation.




                                            98
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 100 of 105




       Plaintiffs need only proffer a reasonable estimate of damages. They must also
prove the reasonableness of each of the assumptions upon which the damages
calculation is based. If you find that Plaintiffs have provided a reasonable basis for
determining damages, then you may award damages based on a just and reasonable
estimate supported by the evidence.
                        LIABILITY FOR THE CONSPIRACY
         [this was cut and pasted from the Court’s additions sent on 8/19/20]
       Each participant in the conspiracy is fully liable for all of the damages caused
by the conspiracy. See Ward v. Apple Inc., 791 F.3d 1041, 1048 (9th Cir. 2015)
(“[A]ntitrust coconspirators are jointly and severally liable for all damages caused
by the conspiracy.”) (citations omitted). If you find that a Plaintiff has proven all
other elements of his, her, or its conspiracy claims, that Plaintiff is entitled to
recover damages from Defendants for all harm caused by the conspiracy.
                      BASIS FOR CALCULATING DAMAGES
         [this was cut and pasted from the Court’s additions sent on 8/19/20]
       You are permitted to make just and reasonable estimates in calculating a
Plaintiff’s damages. You are not required to calculate damages with mathematical
certainty or precision. See J. Truett Payne Co. v. Chrysler Motors Corp., 451 U.S. 557,
565-66 (1981) (noting that “a degree of uncertainty” is acceptable in proving antitrust
damages due to the common absence of “concrete, detailed proof of injury which is
available in other contexts”) (citation omitted). Damages may not be based on sympathy,
guesswork, or speculation.
       Each Plaintiff need only proffer a reasonable estimate of damages. See U.S.
Football League v. Nat’l Football League, 842 F.2d 1335, 1378 (2d Cir. 1988) (“An
antitrust plaintiff must thus provide only sufficient evidence to support a ‘just and
reasonable estimate’ of damages.”) (quoting Bigelow v. RKO Radio Pictures, Inc., 327
U.S. 251, 264 (1946)). He, she, or it must also prove the reasonableness of each of the
assumptions upon which the damages calculation is based. See MCI Comm’cns Corp. v.



                                            99
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 101 of 105




Am. Tel. & Tel. Co., 708 F.2d 1081, 1168 (7th Cir. 1983) (finding antitrust plaintiff
“must . . . support[] by an adequate foundation . . . all assumptions critical to the
calculation of damages”). If you find that a Plaintiff has provided a reasonable basis for
determining damages, then you may award damages to that Plaintiff based on a just and
reasonable estimate supported by the evidence. Zenith Radio Corp. v. Hazeltine Rsch.,
Inc., 395 U.S. 100, 124 (1969) (“[T]he jury may make a just and reasonable estimate of
the damage based on relevant data, and render its verdict accordingly.”) (citation
omitted)).
               DAMAGES: CAUSATION AND DISAGGREGATION
      If you find that DFA violated the antitrust laws and that any Plaintiff was
injured by that violation, each such plaintiff is entitled to recover for the injury that
was the direct result or likely consequence of the unlawful acts of DFA. Each
Plaintiff bears the burden of showing that his, her, or its injuries were caused by
DFA’s alleged violations, as opposed to any other factors. If you find that a
Plaintiff’s alleged injuries were caused in part by DFA’s alleged violation and in
part by other factors, then you may award damages only for that portion of
plaintiff’s alleged injuries that was caused by DFA’s alleged violation.
      Each Plaintiff claims that he, she, or it suffered injury because he, she, or it
received lower pay premiums for the raw milk he, she, or it sold than he, she, or it
would have received had the alleged violation not occurred. DFA contends that any
decrease any Plaintiff experienced in pay premiums was caused by market factors
for which DFA cannot be held liable. No Plaintiff is entitled to recover for changes
in premiums that resulted solely from other causes, including supply and demand
cycles in the dairy industry, conditions specific to that Plaintiff’s dairy farm, or
changes arising from the normal course of business activity or external market
forces. The presence of these factors does not negate the possibility that each
Plaintiff suffered antitrust injury, but no Plaintiff is entitled to recover for damages
caused by such external market forces or arising from the normal course of business



                                           100
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 102 of 105




activity. Each Plaintiff only may recover for damages caused to him, her, or it by
the alleged antitrust violation.
       Each Plaintiff bears the burden of proving damages by a preponderance of
the evidence, including apportioning damages between lawful and unlawful causes.
If you find that any Plaintiff was injured by DFA’s alleged violation, and there is a
reasonable basis to apportion that Plaintiff’s alleged injury between lawful and
unlawful causes, then you may award damages apportioned to unlawful causes for
any such plaintiffs.
       If you find that any Plaintiff’s alleged injuries were caused by factors other
than DFA’s alleged violation, then you must return a verdict for DFA. If you find
that there is no reasonable basis to apportion any Plaintiff’s alleged injury between
lawful and unlawful causes, or that apportionment can only be accomplished
through speculation or guesswork, then you may not award any damages at all for
all such Plaintiffs.58
                         LIABILITY FOR THE CONSPIRACY
         [this was cut and pasted from the Court’s additions sent on 8/19/20]
       Each participant in the conspiracy is fully liable for all of the damages caused
by the conspiracy. See Ward v. Apple Inc., 791 F.3d 1041, 1048 (9th Cir. 2015)
(“[A]ntitrust coconspirators are jointly and severally liable for all damages caused
by the conspiracy.”) (citations omitted). If you find that a Plaintiff has proven all
other elements of his, her, or its conspiracy claims, that Plaintiff is entitled to
recover damages from Defendants for all harm caused by the conspiracy.


                          CONCLUDING INSTRUCTIONS
                                   VERDICT FORM
       I will provide you with a verdict form that will guide you in making your
determinations in this action. You must fill out the verdict form in accordance with these

58
    DFA continues to request the above Instruction, adopted directly from the
ABA Model Instructions at B-310.

                                           101
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 103 of 105




jury instructions. If there is any conflict between the verdict form and these instructions,
you must follow these instructions.
                 JURY DELIBERATIONS/UNANIMOUS VERDICT
        The verdict must represent the considered judgment of each juror. In order to
return a verdict, you must all agree. Your verdict must be unanimous.
        You must consult with one another. You must try to reach an agreement if you
can do so without sacrificing your individual judgment. Each of you must decide the case
for yourself, but do so only after an impartial consideration of the evidence with your
fellow jurors. Do not hesitate to re-examine your views and change your opinions if you
are convinced they are wrong. But do not surrender your honest opinion as to the weight
or effect of evidence solely because of the opinions of your fellow jurors, or for the mere
purpose of returning a verdict.
      If you need to communicate with me, you should send a note through the Court
Officer, signed by your foreperson. You must not discuss with the court or with any other
person what is said in deliberations, and any note you send to the court must not include
this information. In other words, you may ask the court questions but, in doing so, you
must not reveal what the jurors are thinking or saying. You must not tell anyone how the
jury stands numerically or otherwise until after you have reached a unanimous verdict
and you have been discharged. Even then you need not speak to anyone about this case
unless you want to.
        When you have reached a verdict, tell the Court Officer that you have reached a
verdict, but do not tell the Court Officer what the verdict is. You will then be brought
into the courtroom where I shall ask you if you have reached a verdict, and, if you have,
what it is.
                                  JUROR NOTE TAKING
       During the trial, you have been provided with pen and paper, and some of you
have taken notes. As I explained at the beginning of the trial, all jurors should be given
equal attention during the deliberations regardless of whether or not they have taken



                                            102
      Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 104 of 105




notes. Any notes you have taken may only be used to refresh your memory during
deliberations. You may not use your notes as authority to persuade your fellow jurors as
to what a witness did or did not say. In your deliberations you must rely upon your
collective memory of the evidence in deciding the facts of the case. If there is any
difference between your memory of the evidence and your notes, you may ask that the
record of the proceedings be read back. If a difference still exists, the record must prevail
over your notes. I will now describe the process for a read back.
                              READ BACK OF EVIDENCE
        If, during your deliberations, you are unable to recall with any degree of
accuracy, a particular part of the testimony, or part of these instructions, you may do the
following:
       1.     Write out your question, and have the foreperson sign it;
       2.     Knock on the door of the jury room; and
       3.     Deliver your note to the Court Officer, to give to me.
       After the attorneys have been consulted, and the record has been reviewed, I shall
decide what action to take. I will tell you my ruling.
                  SELECTION AND DUTIES OF A FOREPERSON
        I select ______________ to act as your foreperson. The foreperson acts as a
chairperson or moderator. It is your duty to see that discussions are carried out in a
sensible and orderly manner and to see that the issues submitted for the jury’s decision
are fully and fairly discussed, and that every juror has a chance to say what he or she
thinks upon every question. When ballots should be taken, you will see that it is done.
You will act as the jury’s spokesperson in the courtroom. In all other respects, the
foreperson is the same as every other juror. His or her vote or opinions do not count more
or less than those of his or her fellow jurors.
       Ladies and gentlemen of the jury, you may now take the case and retire to begin
your deliberations.
 Dated at Burlington, in the District of Vermont, this ___ day of September, 2020.



                                              103
Case 2:16-cv-00287-cr Document 317-2 Filed 09/08/20 Page 105 of 105




                              _______________________________
                              Christina Reiss, District Judge
                              United States District Court




                               104
